Exhibit 10.1

 

EXECUTION COPY

 

RESTRUCTURING SUPPORT AGREEMENT

 

This RESTRUCTURING SUPPORT AGREEMENT (as amended, supplemented or otherwise
modified from time to time in accordance with the terms hereof, this
“Agreement”), dated as of October 14, 2016, is entered into by and among:

 

(i)                                     Illinois Power Generating Company
(“Genco”);

 

(ii)                                  Dynegy Inc. (“Dynegy”);

 

(iii)          Solely with respect to Sections 4(a) and 4(b), Illinois Power
Marketing Company (“IPM”), an indirect, wholly-owned subsidiary of Dynegy; and
solely with respect to Section 4(b), Dynegy Administrative Services Company
(“DASC”), Dynegy Operating Company (“DOC”), IPH, LLC (“IPH”), Illinois Power
Resources Generating, LLC (“IPRG”) and Electric Energy, Inc. (“EEI,” and
collectively with DASC, DOC, IPH and IPRG, the “Additional SSA Parties”); and

 

(iv)          the undersigned investment advisors or the private investment
funds and/or investment accounts on whose behalf the undersigned acts as an
investment advisor (together with their respective successors and permitted
assigns and any subsequent Noteholder (as defined herein) that becomes party
hereto in accordance with the terms hereof, the “Consenting Noteholders”) of
the:

 

(a) 7.00% Senior Notes, Series H, due 2018 (the “2018 Notes”) issued by Ameren
Energy Generating Company (“Ameren”) (as predecessor to Genco) under the
indenture, dated as of November 1, 2000 (the “Base Indenture”), between Ameren
and The Bank of New York, as trustee (the “Indenture Trustee”), as supplemented
by the sixth supplemental indenture, dated as of July 7, 2008, between Ameren
and the Indenture Trustee (the “Sixth Supplemental Indenture”);

 

(b) 6.30% Senior Notes, Series I, due 2020 (the “2020 Notes”) issued by Ameren
under the Base Indenture, as supplemented by the seventh supplemental indenture,
dated as of November 1, 2009, between Ameren and the Indenture Trustee (the
“Seventh Supplemental Indenture”); and

 

(c) 7.95% Senior Notes, Series F, due 2032 (the “2032 Notes,” and collectively
with the 2018 Notes and the 2020 Notes, the “Genco Notes,” and the holders of
the Genco Notes, “Noteholders”) issued by Ameren under the Base Indenture, as
supplemented by the fourth supplemental indenture, dated as of January 15, 2003,
between Ameren and the Trustee (the “Fourth Supplemental Indenture,” and
collectively with the Base Indenture, as supplemented by the Sixth Supplemental
Indenture, the Seventh Supplemental Indenture and the Fourth Supplemental
Indenture, the “Indenture,” and any claim of any entity arising under or in
connection with the Indenture or the Genco Notes, a “Genco Notes Claim”).

 

Dynegy, Genco, each Consenting Noteholder, and any subsequent person or entity
that becomes a party hereto in accordance with the terms hereof are referred
herein as the “Parties”

 

--------------------------------------------------------------------------------


 

and individually as a “Party.”  Capitalized terms used but not defined herein
shall have the meanings ascribed to them in the term sheet attached hereto as
Exhibit A (the “Term Sheet,” including any schedules and exhibits attached
thereto, and as may be modified in accordance with Section 9 hereof).

 

RECITALS

 

WHEREAS, Dynegy is the ultimate parent company of Genco, indirectly holding 100%
of the equity interests of Genco;

 

WHEREAS, as of the date hereof, the Consenting Noteholders hold, in the
aggregate, approximately 62.6% of the aggregate outstanding principal amount of
the Genco Notes;

 

WHEREAS, the Parties have engaged in arm’s length, good faith discussions with
respect to a potential restructuring of the Genco Notes;

 

WHEREAS, as a result of the discussions between the Parties, the Parties have
reached agreement and wish to implement a restructuring of the Genco Notes (the
“Restructuring”) through either (a) an out-of-court exchange of the Genco Notes
by Dynegy (the “Exchange Offers”) or (b) a pre-packaged chapter 11 plan of
reorganization for Genco (the “Plan”) consummated through a voluntary
reorganization case (the “Chapter 11 Case”) pursuant to chapter 11 of title 11
of the United States Code (the “Bankruptcy Code”) to be filed with the United
States Bankruptcy Court for the Southern District of Texas, Houston Division
(the “Bankruptcy Court”), each upon the terms and conditions set forth in this
Agreement and the Term Sheet attached hereto as Exhibit A; and

 

WHEREAS, the Parties desire to express to each other their mutual support and
commitment in respect of the matters discussed in this Agreement and the Term
Sheet.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound, agree as follows:

 

Section 1.                                          Agreement Effective Date. 
This Agreement shall become effective and binding on the Parties only upon the
execution by each of (a) Dynegy, (b) Genco, (c) IPM, (d) the Additional SSA
Parties, and (e) Consenting Noteholders holding at least 62.6% in the aggregate
outstanding principal amount of the Genco Notes (the date of such execution of
all such parties, the “Plan Support Effective Date”).

 

Section 2.                                          Exhibits Incorporated by
Reference.

 

Each of the exhibits attached hereto is expressly incorporated herein and made a
part of this Agreement, and all references to this Agreement shall include the
exhibits hereto.  In the event of any inconsistency between this Agreement and
the exhibits attached hereto, this Agreement shall govern.

 

2

--------------------------------------------------------------------------------


 

Section 3.                                          Commitments of the Parties
to Support the Restructuring.

 

(a)                                 Commitments of the Consenting Noteholders. 
Each Consenting Noteholder, severally and not jointly, agrees to:

 

(i)            support the Restructuring, including the Exchange Offers, the
Consent Solicitations and the Plan within the timeframes outlined herein and in
the Term Sheet, as applicable, and to act in good faith and take (and cause its
controlled affiliates, and their respective representatives, agents and
employees to take, and, as necessary, to join in a direction to the Indenture
Trustee to take) all actions reasonably necessary to support and achieve
consummation of the Restructuring within the timeframes outlined herein;

 

(ii)           upon receipt of the Offering Memorandum (as defined herein),
(A) promptly (and in any event, within 10 Business Days) tender in the Exchange
Offers all Genco Notes held by such Consenting Noteholder and not withdraw its
tender or support, provided that if there is a change to the Exchange
Consideration after the commencement of the Exchange Offers that is materially
adverse to Consenting Noteholders, then Consenting Noteholders shall be afforded
a reasonable opportunity to withdraw their tender in the Exchange Offers, and
(B) provide its consent in favor of the Proposed Amendments to the Indenture to
eliminate certain of the restrictive covenants and events of default contained
therein, subject to the terms described in the Term Sheet, and execute and
deliver such documents as may be reasonably requested by Genco to evidence such
consent;

 

(iii)          upon receipt of the Offering Memorandum, (A) timely vote or cause
to be voted any and all of its Genco Notes Claims and, if applicable, any other
claims it holds against Genco that are entitled to vote on the Plan, to accept
the Plan by delivering its duly executed and completed ballot or ballots, as
applicable, accepting the Plan on a timely basis; (B) to the extent it is
permitted to elect whether to opt out of the releases set forth in the Plan,
elect not to opt out of the releases set forth in the Plan by timely delivering
its duly executed and completed ballot or ballots, as applicable, indicating
such election; and (C) not change or withdraw (or cause to be changed or
withdrawn) any such vote or election;

 

(iv)          not directly or indirectly, through any person or entity, seek,
solicit, propose, support, assist, engage in negotiations in connection with or
participate in the formulation, preparation, filing or prosecution of, any plan,
plan proposal, restructuring proposal, offer of dissolution, winding up,
liquidation, sale or disposition, reorganization, merger or restructuring of
Genco other than the Exchange Offers and the Plan, or take any other action that
is inconsistent with or that would reasonably be expected to prevent, interfere
with, delay or impede the Restructuring, including consummation of the Exchange
Offers or the Consent Solicitations, solicitation of votes on the Plan, approval
of the Offering Memorandum as the disclosure statement for the Plan, and the
confirmation and consummation of the Plan, or take any other action that would
have a material negative impact upon the Restructuring; and

 

(v)                                 not direct the Indenture Trustee to take any
action inconsistent with the Consenting Noteholders’ obligations under this
Agreement, and if the Indenture

 

3

--------------------------------------------------------------------------------


 

Trustee takes any action inconsistent with the Consenting Noteholders’
obligations under this Agreement, the Consenting Noteholders shall use
commercially reasonable efforts to instruct or direct the Indenture Trustee in
writing to cease and refrain from taking any such action, provided, however,
that nothing in this Agreement shall require the Consenting Noteholders to
commence litigation against the Indenture Trustee or provide the Indenture
Trustee with any indemnity or incur any similar reimbursement obligation.

 

(b)                                 Commitments of Genco.  Genco agrees to:

 

(i)                                     support the Restructuring, including the
Exchange Offers, the Consent Solicitations and the Plan within the timeframes
outlined herein and in the Term Sheet, as applicable, and to act in good faith
and take (and cause its controlled affiliates, including EEI, and their
respective representatives, agents and employees to take) all reasonable actions
necessary to support and achieve consummation of the Restructuring within the
timeframes outlined herein;

 

(ii)                                  commence solicitation of votes to accept
or reject the Plan through the Offering Memorandum as soon as reasonably
practicable following the Plan Support Effective Date (but in no event later
than twenty (20) Business Days prior to December 20, 2016), and, to the extent
that holders of less than 97% in the aggregate outstanding principal amount of
the Genco Notes have participated in the Exchange Offers (as may be waived,
amended or modified in accordance with this Agreement, the “Minimum
Participation Condition”), but a majority in number of the Noteholders who have
voted on the Plan and who hold at least 66.7% in the aggregate amount of Genco
Notes Claims held by Noteholders voting on the Plan have voted to accept the
Plan, and subject to approval of its board of directors: (A) commence the
Chapter 11 Case as soon as reasonably practicable (but in no event prior to
payment by Genco of the 2032 Interest Payment (as defined herein) and no later
than five (5) Business Days following the Expiration Date (as such Expiration
Date may be extended by Dynegy in its sole discretion after consultation with
Genco and the Consenting Noteholders) so long as the 2032 Interest Payment (as
defined herein) has been paid); (B) file on the Petition Date the Plan and
Offering Memorandum; (C) file on the Petition Date a motion to approve the
Offering Memorandum as the disclosure statement for the Plan and to schedule a
joint hearing on approval of the Offering Memorandum and confirmation of the
Plan; (D) file such other “first day” motions and pleadings reasonably
determined by Genco, in consultation with Dynegy and the Consenting Noteholders,
to be necessary, and to seek interim and final (to the extent necessary) orders
from the Bankruptcy Court approving the relief requested in such “first day”
motions; and (E) obtain orders of the Bankruptcy Court on or before March 31,
2017 (x) approving the Offering Memorandum as the disclosure statement for the
Plan and (y) confirming the Plan;

 

(iii)                               provide draft copies of all motions and
other pleadings to be filed in the Chapter 11 Case to W&C and WF&G at least
five (5) Business Days1 prior to the date when Genco intends to file such
document, and consult in good faith with Dynegy

 

--------------------------------------------------------------------------------

(1)         “Business Day” means any day, other than a Saturday, Sunday, or
“legal holiday” (as defined in Rule 9006(a) of the Federal Rules of Bankruptcy
Procedure promulgated under section 2075 of the Judicial Code and the general,
local and chambers rules of the Bankruptcy Court).

 

4

--------------------------------------------------------------------------------


 

and the Consenting Noteholders regarding the form and substance of any such
proposed filing; provided, however, that in the event that five (5) Business
Days’ notice is impossible or impracticable under the circumstances, Genco shall
provide draft copies of any motions or other pleadings to W&C and WF&G as soon
as otherwise practicable before the date when Genco intends to file any such
motion or other pleading;

 

(iv)          not directly or indirectly, through any person or entity, seek,
solicit, propose, support, assist, engage in negotiations in connection with or
participate in the formulation, preparation, filing or prosecution of, any plan,
plan proposal, restructuring proposal, offer of dissolution, winding up,
liquidation, sale or disposition, reorganization, merger or restructuring of
Genco other than the Restructuring, or take any other action that is
inconsistent with, or that would reasonably be expected to prevent, interfere
with, delay or impede, the Restructuring, including consummation of the Exchange
Offers or Consent Solicitations, solicitation of votes on the Plan, approval of
the Offering Memorandum as the disclosure statement for the Plan, and the
confirmation and consummation of the Plan, or take any other action that would
have a material negative impact upon the Restructuring;

 

(v)                                 use commercially reasonable efforts to
obtain any and all regulatory and/or third party approvals for the
Restructuring;

 

(vi)                              pay the interest payments due: (A) on
October 15, 2016 with respect to the 2018 Notes; and (B) on December 1, 2016
with respect to the 2032 Notes (the “2032 Interest Payment”); and

 

(vii)                           pay any and all fees and expenses
of                                       Willkie Farr & Gallagher LLP (“WF&G”)
and Houlihan Lokey Capital, Inc. (“HL”), in accordance with the terms of the
letter agreement with WF&G, dated as of May 6, 2016, and the letter agreement
with HL, dated as of June 1, 2016 (the “HL Agreement”), respectively, and
fulfill all of Genco’s other obligations under such letter agreements,
including, but not limited to, filing on the Petition Date a motion to assume
the HL Agreement pursuant to section 365 of the Bankruptcy Code.

 

(c)                                  Commitments of Dynegy.  Dynegy agrees to:

 

(i)                                     support the Restructuring, including the
Exchange Offers, the Consent Solicitations and the Plan within the timeframe
outlined herein and in the Term Sheet, as applicable, and to act in good faith
and take (and cause its controlled affiliates, and their respective
representatives, agents and employees to take) all reasonable actions necessary
to support and achieve consummation of the Restructuring within the timeframes
outlined herein;

 

(ii)                                  commence the Exchange Offers as soon as
reasonably practicable following the Plan Support Effective Date (but in no
event later than twenty (20) Business Days prior to December 20, 2016), and not
terminate the Exchange Offers prior to the Expiration Date (as such Expiration
Date may be extended by Dynegy in its sole discretion after consultation with
Genco and the Consenting Noteholders) unless the conditions to Dynegy’s
obligations to consummate the Exchange Offers are incapable of being satisfied
or waived (as amended, modified, supplemented or waived);

 

5

--------------------------------------------------------------------------------


 

(iii)          if the conditions to Dynegy’s obligations to consummate the
Exchange Offers have been satisfied or waived (as amended, modified,
supplemented or waived), consummate the Exchange Offers as soon as reasonably
practicable following the expiration of the Exchange Offers, but in no event
later than December 20, 2016;

 

(iv)                              use commercially reasonable efforts to obtain
any and all regulatory and/or third party approvals for the Restructuring; and

 

(v)           not directly or indirectly, through any person or entity, seek,
solicit, propose, support, assist, engage in negotiations in connection with or
participate in the formulation, preparation, filing or prosecution of, any plan,
plan proposal, restructuring proposal, offer of dissolution, winding up,
liquidation, sale or disposition, reorganization, merger or restructuring of
Genco other than the Restructuring, or take any other action that is
inconsistent with or that would reasonably be expected to prevent, interfere
with, delay or impede the Restructuring, including consummation of the Exchange
Offers or Consent Solicitations, solicitation of votes on the Plan, approval of
the Offering Memorandum as the disclosure statement for the Plan, and the
confirmation and consummation of the Plan, or take any other action that would
have a material negative impact upon the Restructuring.

 

Section 4.                                          Additional Commitments.

 

(a)                                 Commitments Regarding Genco PSA.  IPM and
Genco are party to that certain Power Supply Agreement, dated March 28, 2008 (as
amended by the First Amendment dated January 1, 2010, and as further amended
from time to time, the “Genco PSA”).  With respect to the Genco PSA, in
consideration of IPM’s and Dynegy’s agreements hereunder, and the consideration
being provided by Dynegy with respect to the Restructuring:

 

(i)                                     Dynegy and IPM believe the Genco PSA
provides for termination thereof at any time upon six (6) months’ notice, but
certain entities have asserted they would dispute the provision of such notice
or any purported termination based thereon, and therefore, IPM and Genco agree
that subject to and upon consummation of the Restructuring, the Genco PSA shall
be amended to (A) provide that at any time during the term of the Genco PSA,
either party may elect to terminate the Genco PSA by providing the other party
with no less than six (6) months’ advanced written notice of its desire to
terminate the Genco PSA, and (B), if requested by Dynegy and IPM, modify the
calculation of the Energy Charge (as defined in the Genco PSA) and the Capacity
Payment (as defined in the Genco PSA) to eliminate any subsidy from IPM or IPRG
to Genco under the Genco PSA;

 

(ii)                                  if Genco files the Chapter 11 Case as
contemplated in this Agreement;

 

(A)                               IPM agrees that, so long as (x) this Agreement
is not terminated either (1) by Dynegy as to all other Parties pursuant to
Section 8(c)(ii) or (2) by Genco pursuant to Section 8(b)(iv), and (y) Genco is
not in default under the Genco PSA (except as a result of the filing of the
Chapter 11 Case), it will not seek to terminate the Genco PSA under

 

6

--------------------------------------------------------------------------------


 

sections 556 or 560 of the Bankruptcy Code, or other methods of termination, or
request performance assurance under the Genco PSA (or the posting of collateral
under any related collateral agreements), except as otherwise set forth in this
Section 4(a)(ii); and

 

(B)                               the Parties agree that if this Agreement is
terminated, Genco may seek to dismiss the Chapter 11 Case (and, so long as this
Agreement was not terminated by Dynegy as to all other Parties pursuant to
Section 8(c)(ii) or by Genco pursuant to Section 8(b)(iv), Dynegy and IPM shall
not object to or otherwise oppose such dismissal), and (x) if the Chapter 11
Case is dismissed, then Section 4(a)(ii)(A) shall be of no force or effect and
the rights of the Parties with respect to the Genco PSA, including termination
thereof, are fully preserved, and no Party shall raise or support at any time in
any subsequent case for Genco under the Bankruptcy Code any argument that IPM
waived, relinquished or otherwise modified any right it may have to terminate
the Genco PSA, under sections 556 or 560 of the Bankruptcy Code or otherwise,
based on IPM’s agreement to not terminate the Genco PSA as set forth above in
Section 4(a)(ii)(A), and (y) if the Chapter 11 Case is not dismissed (regardless
of whether Genco previously sought, withdrew or abandoned such dismissal), then
notwithstanding anything provided to the contrary in the Genco PSA, the Genco
PSA shall automatically and immediately terminate without any further notice,
unless otherwise agreed in writing between IPM and Genco, on April 30, 2018, and
the Genco PSA is hereby deemed immediately amended or supplemented, as the case
may be, to reflect and give effect to the terms of this Section 4(a)(ii)(B); and

 

(iii)                               Each of Genco, IPM and Dynegy, severally and
not jointly, represents and warrants to the other Parties that, as of the date
hereof, there are no defaults or continuing events of default by Genco under the
Genco PSA.

 

(b)                                 Commitments Regarding Shared Services
Agreement.  Dynegy, Genco, IPM and the Additional SSA Parties are party to that
certain Services Agreement, dated December 2, 2013 (as amended by that certain
First Amendment to Services Agreement, dated January 20, 2014, that certain
Second Amendment to Services Agreement, dated August 31, 2014, and that certain
Third Amendment to Services Agreement, dated December 30, 2015, the “Shared
Services Agreement”).  With respect to the Shared Services Agreement, in
consideration of Dynegy’s agreements hereunder, and the consideration being
provided by Dynegy with respect to the Restructuring:

 

(i)                                     Dynegy, Genco, IPM and the Additional
SSA Parties agree that subject to and upon consummation of the Restructuring,
the Shared Services Agreement shall be amended to provide that Dynegy and the
other “Providers” (as defined in the Shared Services Agreement) may terminate
for convenience the Shared Services Agreement with respect to one or more
“Recipients” (as defined in the Shared Services Agreement) upon twelve (12)
months’ notice to such Recipients;

 

7

--------------------------------------------------------------------------------


 

(ii)                                  if Genco files the Chapter 11 Case as
contemplated in this Agreement;

 

(A)                               Dynegy, DASC and DOC agree that, so long as
(x) this Agreement is not terminated either (1) by Dynegy as to all other
Parties pursuant to Section 8(c)(ii) or (2) by Genco pursuant to
Section 8(b)(iv), and (y) Genco is not in default under the Shared Services
Agreement (except as a result of the filing of the Chapter 11 Case), they will
not seek to terminate the Shared Services Agreement, or, prior to termination of
this Agreement, request performance assurance under the Shared Services
Agreement or payment in cash of any amounts due from Genco under the Shared
Services Agreement, except as otherwise set forth in this Section 4(b)(ii);
provided that, for the avoidance of doubt, amounts otherwise due from Genco
under the Shared Services Agreement shall continue to accrue and shall be
treated as administrative expenses in the Chapter 11 Case; and

 

(B)                               the Parties agree that if this Agreement is
terminated, Genco may seek to dismiss the Chapter 11 Case (and, so long as this
Agreement was not terminated by Dynegy as to all other Parties pursuant to
Section 8(c)(ii) or by Genco pursuant to Section 8(b)(iv), Dynegy and the
Additional SSA Parties shall not object to or otherwise oppose such dismissal),
and (x) if the Chapter 11 Case is dismissed, then Section 4(b)(ii)(A) shall be
of no force or effect and the rights of the Parties with respect to the Shared
Services Agreement, including termination thereof, are fully preserved, and no
Party shall raise or support at any time in any subsequent case for Genco under
the Bankruptcy Code any argument that Dynegy, DASC or DOC waived, relinquished
or otherwise modified any right they may have to terminate the Shared Services
Agreement, and (y) if the Chapter 11 Case is not dismissed (regardless of
whether Genco previously sought, withdrew or abandoned such dismissal), then
notwithstanding anything provided to the contrary in the Shared Services
Agreement, the Shared Services Agreement shall automatically and immediately
terminate with respect to Genco and its subsidiaries without any further notice,
unless otherwise agreed in writing between Dynegy and Genco, on April 30, 2018,
and the Shared Services Agreement is hereby deemed immediately amended or
supplemented, as the case may be, to reflect and give effect to the terms of
this provision; and

 

(iii)                               Each of Dynegy, Genco, and each Additional
SSA Party, severally and not jointly, represents and warrants to the other
Parties that, as of the date hereof, there are no defaults or continuing events
of default by Genco under the Shared Services Agreement.

 

(c)                                  Commitment to Release.  The Parties agree
that their obligations under Section 3 shall not be affected, and the Parties
will continue to be obligated to support and consummate the Restructuring as set
forth in Section 3, notwithstanding denial by the Bankruptcy Court in the
Chapter 11 Case of releases by holders of claims against and interests in Genco
in favor of the Released Parties; provided, however, for the avoidance of doubt,
the

 

8

--------------------------------------------------------------------------------


 

Parties agree that all releases between the Parties, as set forth in the Term
Sheet and the Definitive Restructuring Documents, are a material part of the
consideration being provided under this Agreement, and the Parties will take all
actions necessary, including the execution of separate releases in form and

substance substantially similar to those set forth in the Term Sheet and the
Definitive Restructuring Documents, to ensure the releases between the Parties
are implemented.

 

(d)                                 RSA Fee.  Subject to consummation of the
Restructuring, each Consenting Noteholder who executes and delivers to
(i) White & Case LLP (“W&C”), as counsel to Dynegy, (ii) Latham & Watkins LLP
(“Latham”), as counsel to Genco and (iii) WF&G, as counsel to the Ad Hoc Group
of Noteholders (the “Ad Hoc Group”) at the notice addresses set forth in
Section 18 a signature page to this Agreement and thereby becomes a Party to
this Agreement on or before October 21, 2016 (an “Early Consenting Noteholder”)
shall receive upon the Effective Date its pro rata share of $9,000,000 in cash
(the “RSA Fee”), with such pro rata share determined as the proportion that the
amount of Genco Notes Claims held by such Early Consenting Noteholder on the
Effective Date bears to the aggregate amount of all Genco Notes Claims held by
the Early Consenting Noteholders and Qualified Permitted Transferees (as defined
herein) as of the Effective Date (unless the Bankruptcy Court requires the RSA
Fee to be paid by Genco pro rata to all holders of Genco Notes Claims, in which
case each Party’s rights and obligations with respect to the RSA Fee shall be
determined accordingly); provided, that to the extent an Early Consenting
Noteholder Transfers (as defined herein) any Genco Notes Claims to a Permitted
Transferee (as defined herein) in accordance with Section 6(a) hereof prior to
consummation of the Restructuring, such Permitted Transferee shall be entitled
to such Early Consenting Noteholder’s pro rata share of the RSA Fee in respect
of such Transferred Genco Notes Claims but not any other Genco Notes Claims held
by such Permitted Transferee (unless such Permitted Transferee was an Early
Consenting Noteholder) (such Permitted Transferee, solely with respect to such
Transferred Genco Notes Claims, a “Qualified Permitted Transferee”).

 

Section 5.                                          Definitive Restructuring
Documents.

 

The definitive documents and agreements governing the Restructuring
(collectively, the “Definitive Restructuring Documents”) shall include:

 

(a)                                 the Plan and each document or agreement
contemplated in connection with consummation of the Exchange Offers and Plan,
including the Dynegy Notes, the Dynegy Warrants, the Supplemental Indenture, and
all related agreements, exhibits, schedules and supplements contemplated by the
foregoing;

 

(b)                                 the order of the Bankruptcy Court confirming
the Plan, and authorizing all of the transactions and agreements contemplated by
the Plan (the “Confirmation Order”);

 

(c)                                  the offering memorandum and disclosure
statement with respect to the Exchange Offers, Consent Solicitations and the
Plan (the “Offering Memorandum”), the other solicitation materials in respect of
the Exchange Offers, Consent Solicitations and the Plan (the “Solicitation
Materials”), which shall include the Offering Memorandum, and the order entered
by the Bankruptcy Court, as applicable, approving the Solicitation Materials as
complying with the applicable provisions of the Bankruptcy Code (the “Disclosure
Statement Order”);

 

9

--------------------------------------------------------------------------------


 

(d)                                 all other motions, proposed orders and
related filings to be filed with the Bankruptcy Court, including all “first day”
motions; and

 

(e)                                  the amendment to the Genco PSA described in
Section 4(a)(i) hereof and the amendment to the Shared Services Agreement
described in Section 4(b)(i) hereof.

 

The Definitive Restructuring Documents remain subject to negotiation and
completion and shall, upon completion, contain terms, conditions,
representations, warranties, and covenants consistent with the terms of this
Agreement and the Term Sheet in all material respects, and shall otherwise be in
form and substance reasonably acceptable to Dynegy, Genco, and at least three
unaffiliated Early Consenting Noteholders (including at least one member of the
Ad Hoc Group); provided, however, that if the proposed terms, conditions,
representations, warranties, and covenants of a Definitive Restructuring
Document would have a material, disproportionate, and adverse effect on a
Consenting Noteholder relative to the other Consenting Noteholders, then the
consent of each such disproportionately affected Consenting Noteholder shall
also be required with respect to the applicable proposed term, condition,
representation, warranty, or covenant in such Definitive Restructuring
Document.  Notwithstanding the foregoing, so long as the Definitive
Restructuring Documents under clauses (d) or (e) above or any amendments thereto
(a) do not adversely affect (i) the amount or form of the Exchange
Consideration, the Plan Consideration, and/or the RSA Fee, as applicable, as set
forth in this Agreement and the Term Sheet, or (ii) the timing of receipt of
such Exchange Consideration, Plan Consideration, and/or the RSA Fee, as
applicable; (b) do not impose any additional material obligation on or adversely
affect any right of such Consenting Noteholders relative to this Agreement or
the Term Sheet; or (c) are not reasonably likely to have a materially adverse
effect on the consummation of the Restructuring, such Definitive Restructuring
Documents shall be deemed to be acceptable to the Consenting Noteholders.   Each
Party agrees that it shall act in good faith and use and undertake all
commercially reasonable efforts to negotiate and finalize the terms of the
Definitive Restructuring Documents.

 

10

--------------------------------------------------------------------------------


 

Section 6.                                          Transfers of Claims.

 

(a)                                 Restrictions on Transfers.  Each Consenting
Noteholder agrees that such Consenting Noteholder shall not sell, transfer,
loan, issue, pledge, hypothecate, assign or otherwise dispose of, directly or
indirectly, in whole or in part (each, a “Transfer”), any of its Genco Notes or
Genco Notes Claims or any option thereon or any right or interest therein or any
other claims against or interests in Genco (including granting any proxies,
depositing any Genco Notes or any other claims against or interests in Genco
into a voting trust or entering into a voting agreement with respect to any such
Genco Notes or such other claims against or interests in Genco), unless the
transferee thereof either (i) is a Consenting Noteholder that is not in breach
of this Agreement, or (ii) prior to, or contemporaneous with, such Transfer,
agrees in writing for the benefit of the Parties to become a Consenting
Noteholder and to be bound by all of the terms of this Agreement applicable to
Consenting Noteholders (including with respect to any and all claims or
interests it already may hold against or in Genco prior to such Transfer) by
executing a joinder agreement, a form of which is attached hereto as Exhibit B
(a “Joinder Agreement”), and delivering an executed copy thereof within five
(5) Business Days of such execution, to (i) W&C, (ii) Latham and (iii) WF&G, in
which event (A) the transferee shall be deemed to be a Consenting Noteholder
hereunder to the extent of such transferred rights and obligations and (b) the
transferor shall be deemed to relinquish its rights (and be released from its
obligations) under this Agreement to the extent of such transferred rights and
obligations (such transferee a “Permitted Transferee”).  Any transfer made while
this Agreement remains in effect in violation of this provision shall be void ab
initio.

 

(b)                                 Notwithstanding anything to the contrary
herein, (i) a Qualified Marketmaker(2)  that acquires any of the Genco Notes
Claims from a Consenting Noteholder with the purpose and intent of acting as a
Qualified Marketmaker for such Genco Notes Claims, shall not be required to
execute and deliver a Joinder Agreement or otherwise agree to be bound by the
terms and conditions set forth in this Agreement if such Qualified Marketmaker
Transfers such Genco Notes Claims (by purchase, sale, assignment, participation,
or otherwise) as soon as reasonably practicable, and in no event later than the
earlier of (A) five (5) Business Days prior to the deadline established for
tendering Genco Notes in the Exchange Offers and submitting votes with respect
to the Plan and (B) fifteen (15) Business Days of its acquisition, to a
Permitted Transferee; and (ii) to the extent any Party is acting solely in its
capacity as a Qualified Marketmaker, it may Transfer any ownership interests in
the Genco Notes Claims that it acquires from a holder of such Genco Notes Claims
that is not a Party at the time of such acquisition to a transferee that is not
a Party at the time of such Transfer without the requirement that such
transferee be or become a signatory to this Agreement or execute a Joinder
Agreement.

 

(c)                                  Additional Genco Notes and Genco Notes
Claims.  This Agreement shall in no way be construed to preclude any Consenting
Noteholder from acquiring additional Genco Notes, Genco Notes Claims or any
other claims against or interests in Genco or Dynegy. To the extent any
Consenting Noteholder (i) acquires additional Genco Notes or Genco Notes Claims
or

 

--------------------------------------------------------------------------------

(2)         As used herein, the term “Qualified Marketmaker” means an entity
that (a) holds itself out to the public or the applicable private markets as
standing ready in the ordinary course of business to purchase from customers and
sell to customers Genco Notes Claims (or enter with customers into long and
short positions in Genco Notes Claims), in its capacity as a dealer or market
maker in Genco Notes Claims and (b) is, in fact, regularly in the business of
making a market in claims against issuers or borrowers (including debt
securities or other debt).

 

11

--------------------------------------------------------------------------------


 

(ii) holds or acquires any other claims against, or interests in, Genco entitled
to vote on the Plan, then, in each case, each such Consenting Noteholder shall
promptly notify (in no event later than five (5) Business Days thereafter) W&C,
Latham and WF&G, and each such Consenting Noteholder agrees that such Genco
Notes, Genco Notes Claims or other claims or interests shall be subject to this
Agreement, including, without limitation, the requirement to tender the Genco
Notes in the Exchange Offers pursuant to Section 3(a)(ii) hereof and vote each
of its Genco Notes Claims and other claims against, or interests in, Genco, as
applicable, in a manner consistent with Section 3(a)(iii) hereof.

 

Section 7.                                          Representations and
Warranties.

 

(a)                                 Mutual Representations and Warranties. Each
Party, severally and not jointly, represents and warrants to the other Parties
that the following statements are true, correct and complete as of the date
hereof (or as of the date a Consenting Noteholder becomes a party hereto):

 

(i)                                     Power and Authority.  Such Party is
validly existing and in good standing under the laws of its jurisdiction of
incorporation or organization, and has all requisite corporate, partnership,
limited liability company or similar authority to enter into this Agreement and
carry out the transactions contemplated hereby and perform its obligations
contemplated hereunder; and the execution and delivery of this Agreement and the
performance of such Party’s obligations hereunder have been duly authorized by
all necessary corporate, limited liability company, partnership or other similar
action on its part;

 

(ii)                                  No Conflict. The execution, delivery and
performance by such Party of this Agreement does not and will not (A) violate
any provision of law, rule or regulation applicable to it or any of its
subsidiaries or its charter or bylaws (or other similar governing documents) or
those of any of its subsidiaries, or (B) conflict with, result in a breach of or
constitute (with due notice or lapse of time or both) a default under any
material contractual obligation to which it or any of its subsidiaries is a
party;

 

(iii)                               No Consent or Approval. The execution,
delivery and performance by such Party of this Agreement does not and will not
require any registration or filing with, consent or approval of, or notice to,
or other action, with or by, any federal, state or governmental authority or
regulatory body, except such filings as may be necessary and/or required by the
SEC; and

 

(iv)                              Enforceability. This Agreement is the legally
valid and binding obligation of such Party, enforceable against it in accordance
with its terms, except as enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or limiting
creditors’ rights generally or by equitable principles relating to
enforceability or a ruling of the Bankruptcy Court.

 

(b)                                 Additional Representations of Consenting
Noteholders.  Each Consenting Noteholder, severally and not jointly, represents
and warrants to the other Parties that the following statements are true,
correct and complete as of the date hereof (or as of the date a Consenting
Noteholder becomes a party hereto):

 

12

--------------------------------------------------------------------------------


 

(i)                                     Consenting Noteholder Ownership.  Such
Consenting Noteholder (A) is the beneficial owner of not less than the aggregate
principal amount of Genco Notes set forth below its name on its signature
page hereto (or below its name on the signature page of a Joinder Agreement for
any Consenting Noteholder that becomes a party hereto after the date hereof),
and/or (B) has, with respect to the beneficial owners of such Genco Notes,
(1) sole investment or voting discretion with respect to such Genco Notes,
(2) full power and authority to vote on and consent to matters concerning such
Genco Notes or to exchange, assign and transfer such Genco Notes, and (3) full
power and authority to bind or act on the behalf of, such beneficial owners; and

 

(ii)                                  Accredited Investor.  Although none of the
Parties intends that this Agreement should constitute, and they each believe it
does not constitute, a solicitation or acceptance of a chapter 11 plan of
reorganization or an offering of securities, such Consenting Noteholder (A) is
either (x) a qualified institutional buyer as defined in Rule 144A of the
Securities Act of 1933, as amended (the “Securities Act”), (y) an institutional
accredited investor (as defined in Rule 501(a)(1), (2), (3), or (7) under the
Securities Act), or (z) a non-U.S. person under Regulation S of the Securities
Act, and (B) any securities of Genco or Dynegy acquired by the applicable
Consenting Noteholder in connection with the Restructuring will have been
acquired for investment and not with a view to distribution or resale in
violation of the Securities Act.

 

Section 8.                                          Termination of Agreement.

 

(a)                                 Noteholder Termination Events. This
Agreement may be terminated as between the Consenting Noteholders and the other
Parties by delivery to the other Parties of a written notice in accordance with
Section 18 hereof by at least two unaffiliated Consenting Noteholders who
together hold, in the aggregate, at least 50.1% of the outstanding aggregate
principal amount of Genco Notes held by all Consenting Noteholders (the
“Majority Consenting Noteholders”), upon the occurrence and during the
continuation of any of the following events:

 

(i)                                     the breach by Genco or Dynegy of any of
the representations, warranties or covenants of Genco or Dynegy, as applicable,
set forth in this Agreement to the extent such breach would have a material
adverse effect on consummation of the Restructuring; provided, however, that the
Majority Consenting Noteholders shall include in such notice the details of any
such breach, and if such breach is capable of being cured, the Parties shall
have five (5) Business Days after receiving such notice to cure any such breach;

 

(ii)                                  the issuance by any governmental
authority, including any regulatory authority or court of competent
jurisdiction, of any ruling, judgment or order enjoining the consummation of or
rendering illegal the Restructuring, and such ruling, judgment or order is final
and non-appealable; provided, however, that the Parties shall have ten
(10) Business Days after issuance of such final ruling, judgment or order to
obtain relief that would allow consummation of the Restructuring in accordance
with this Agreement;

 

(iii)                               the Bankruptcy Court shall have entered an
order (A) directing the appointment of an examiner with expanded powers or a
trustee, (B) converting the Chapter 11 Case to a case under chapter 7 of the
Bankruptcy Code, or (C) dismissing the

 

13

--------------------------------------------------------------------------------


 

Chapter 11 Case, which order has not been stayed, reversed or vacated within
ten (10) Business Days after such issuance;

 

(iv)                              if the conditions to Dynegy’s obligations to
consummate the Exchange Offers have been satisfied or waived (as amended,
modified, supplemented or waived), consummation of the Exchange Offers has not
occurred on or before December 20, 2016;

 

(v)                                 consummation of the Exchange Offers has not
occurred, or the Chapter 11 Case has not commenced, on or before December 20,
2016;

 

(vi)                              confirmation of the Plan has not occurred on
or before March 31, 2017; or

 

(vii)                           consummation of the Plan has not occurred on or
before April 30, 2017.

 

(b)                                 Genco Termination Events. This Agreement may
be terminated as between Genco and the other Parties by delivery to the other
Parties of a written notice in accordance with Section 18 hereof by Genco, upon
the occurrence and during the continuation of any of the following events:

 

(i)                                     the breach by one or more of the
Consenting Noteholders or Dynegy of any of the material representations,
warranties or covenants of such Consenting Noteholders or Dynegy, as applicable,
set forth in this Agreement; provided, however, that with respect to any such
breach by a Consenting Noteholder, so long as the non-breaching Consenting
Noteholders at the time of, and subsequent to, such breach hold at least 66.7%
of the aggregate principal amount of all outstanding Genco Notes and such breach
would not have a material adverse effect on consummation of the Restructuring,
then such termination shall be effective only with respect to such breaching
Consenting Noteholder; provided further, however, that Genco shall include in
such notice the details of any such breach, and if such breach is capable of
being cured, the Parties shall have five (5) Business Days after receiving such
notice to cure any such breach;

 

(ii)                                  the issuance by any governmental
authority, including any regulatory authority or court of competent
jurisdiction, of any ruling, judgment or order enjoining the consummation of or
rendering illegal the Restructuring, and such ruling, judgment or order is final
and non-appealable; provided, however, that the Parties shall have ten
(10) Business Days after issuance of such final ruling, judgment or order to
obtain relief that would allow consummation of the Restructuring in accordance
with this Agreement;

 

(iii)                               the Bankruptcy Court shall have entered an
order (A) directing the appointment of an examiner with expanded powers or a
trustee, (B) converting the Chapter 11 Case to a case under chapter 7 of the
Bankruptcy Code, or (C) dismissing the Chapter 11 Case, which order has not been
stayed, reversed or vacated within ten (10) Business Days after such issuance;

 

14

--------------------------------------------------------------------------------


 

(iv)                              if the Chapter 11 Case is commenced, the Board
of Directors of Genco reasonably determines in good faith, based upon the advice
of outside counsel, that continued performance under this Agreement would be
inconsistent with the exercise of its fiduciary duties to all stakeholders under
applicable law;

 

(v)                                 consummation of the Exchange Offers has not
occurred, or the Chapter 11 Case has not commenced, on or before December 20,
2016;

 

(vi)                              confirmation of the Plan has not occurred on
or before March 31, 2017; or

 

(vii)                           consummation of the Plan has not occurred on or
before April 30, 2017.

 

(c)                                  Dynegy Termination Events. This Agreement
may be terminated as between Dynegy and the other Parties by delivery to the
other Parties of a written notice in accordance with Section 18 hereof by
Dynegy, upon the occurrence and during the continuation of any of the following
events:

 

(i)                                     beneficial holders (or investment
advisors or managers for such beneficial holders or discretionary accounts of
such beneficial holders) of at least 66.7% of the aggregate outstanding
principal amount of the Genco Notes have not executed and delivered to the other
Parties signature pages to this Agreement on or before October 21, 2016 and
Dynegy shall have provided written notice of termination within five
(5) Business Days thereafter;

 

(ii)                                  the breach by one or more of the
Consenting Noteholders or Genco of any of the material representations,
warranties or covenants of such Consenting Noteholders or Genco, as applicable,
set forth in this Agreement; provided, however, that with respect to any such
breach by a Consenting Noteholder, so long as the non-breaching Consenting
Noteholders at the time of, and subsequent to, such breach hold at least 66.7%
of the aggregate principal amount of all outstanding Genco Notes and such breach
would not have a material adverse effect on consummation of the Restructuring,
then such termination shall be effective only with respect to such breaching
Consenting Noteholder; provided further, however, that Dynegy shall include in
such notice the details of any such breach, and if such breach is capable of
being cured, the Parties shall have five (5) Business Days after receiving such
notice to cure any such breach;

 

(iii)                               the issuance by any governmental authority,
including any regulatory authority or court of competent jurisdiction, of any
ruling, judgment or order enjoining the consummation of or rendering illegal the
Restructuring, and such ruling, judgment or order is final and non-appealable;
provided, however, that the Parties shall have ten (10) Business Days after
issuance of such final ruling, judgment or order to obtain relief that would
allow consummation of the Restructuring in accordance with this Agreement;

 

(iv)                              the Bankruptcy Court shall have entered an
order (A) directing the appointment of an examiner with expanded powers or a
trustee, (B) converting the Chapter 11 Case to a case under chapter 7 of the
Bankruptcy Code, or (C) dismissing the

 

15

--------------------------------------------------------------------------------


 

Chapter 11 Case, which order has not been stayed, reversed or vacated within
ten (10) Business Days after such issuance;

 

(v)                                 consummation of the Exchange Offers has not
occurred, or the Chapter 11 Case has not commenced, on or before December 20,
2016;

 

(vi)                              confirmation of the Plan has not occurred on
or before March 31, 2017; or

 

(vii)                           consummation of the Plan has not occurred on or
before April 30, 2017.

 

(d)                                 Mutual Termination.  This Agreement may be
terminated by written agreement among Dynegy, Genco, and the Majority Consenting
Noteholders.

 

(e)                                  Effect of Termination.  Upon the
termination of this Agreement in accordance with this Section 8, and except as
provided in Section 12 hereof, (i) this Agreement shall forthwith become void
and of no further force or effect and each Party shall, except as provided
otherwise in this Agreement, be immediately released from its liabilities,
obligations, commitments, undertakings and agreements under or related to this
Agreement and shall have all the rights and remedies that it would have had and
shall be entitled to take all actions, whether with respect to the Restructuring
or otherwise, that it would have been entitled to take had it not entered into
this Agreement, including all rights and remedies available to it under
applicable law, the Indenture and any ancillary documents or agreements thereto,
(ii) any and all consents or votes tendered by the Parties shall be entitled to
be withdrawn by the respective holder in connection with this Agreement, the
Restructuring, the Plan or otherwise, and (iii) if Bankruptcy Court permission
shall be required for a Consenting Noteholder to change or withdraw (or cause to
be changed or withdrawn) its vote in favor of the Plan, no Party to this
Agreement shall oppose any attempt by such Party to change or withdraw (or cause
to be changed or withdrawn) such vote; provided, however, that in no event shall
any such termination relieve a Party from liability for its breach or
non-performance of its obligations under this Agreement prior to the date of
such termination.  No Party may terminate this Agreement, and no Consenting
Noteholder may be counted among the Majority Consenting Noteholders for purposes
of terminating this Agreement if such Party failed to perform or comply in all
material respects with the terms and conditions of this Agreement, and such
failure to perform or comply caused, or resulted in, the occurrence of one or
more termination events specified herein.

 

16

--------------------------------------------------------------------------------


 

Section 9.                                          Amendments and Waivers. 
This Agreement, including any exhibits or schedules hereto, may not be waived,
modified, amended or supplemented except in a writing signed by Dynegy, Genco,
and the Majority Consenting Noteholders; provided, that if any change,
modification or amendment to this Agreement, the Term Sheet, the Exchange Offers
or the Plan would have a material, disproportionate, and adverse effect on a
Consenting Noteholder relative to the other Consenting Noteholders, then the
consent of each such disproportionately affected Consenting Noteholder shall
also be required with respect to such proposed change, modification or
amendment.

 

Section 10.                                   Governing Law; Jurisdiction;
Waiver of Jury Trial.

 

(a)                                 This Agreement shall be construed and
enforced in accordance with, and the rights of the Parties shall be governed by,
the laws of the State of New York, without giving effect to the conflicts of law
principles thereof.

 

(b)                                 Each of the Parties irrevocably agrees that
any legal action, suit or proceeding arising out of or relating to this
Agreement brought by any Party or its successors or assigns shall be brought and
determined in either (i) any federal or state court in the Borough of Manhattan,
the City of New York or (ii) the Bankruptcy Court, and each of the Parties
hereby irrevocably submits to the jurisdiction of the aforesaid courts for
itself and with respect to its property, generally and unconditionally, with
regard to any such proceeding arising out of or relating to this Agreement or
the Restructuring.  Each of the Parties hereby irrevocably and unconditionally
waives, and agrees not to assert, by way of motion or as a defense, counterclaim
or otherwise, in any proceeding arising out of or relating to this Agreement or
the Restructuring, that (i) the proceeding in any such court is brought in an
inconvenient forum, (ii) the venue of such proceeding is improper, or (iii) this
Agreement, or the subject matter hereof, may not be enforced in or by such
courts.  Notwithstanding the foregoing, during the pendency of the Chapter 11
Case, all proceedings contemplated by this Section 10(b) shall be brought in the
Bankruptcy Court.

 

(c)                                  EACH PARTY HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY).  EACH PARTY (I) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

 

Section 11.                                   Specific Performance/Remedies.  It
is understood and agreed by the Parties that money damages would not be a
sufficient remedy for any breach of this Agreement by any Party and each
non-breaching Party shall be entitled to specific performance and injunctive or
other equitable relief (including attorneys’ fees and costs) as the sole and
exclusive remedy of any such breach, without the necessity of proving the
inadequacy of money damages

 

17

--------------------------------------------------------------------------------


 

as a remedy, including an order of the Bankruptcy Court or other court of
competent jurisdiction requiring any Party to comply promptly with any of its
obligations hereunder.

 

Section 12.                                   Survival.  Notwithstanding the
termination of this Agreement pursuant to Section 8 hereof, the agreements and
obligations of the Parties in Sections 3(b)(vii), 4(a), 4(b), 8(e), 9, 10, 11,
12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 23 and 25 hereof (and any defined terms
used in any such Sections) shall survive such termination and shall continue in
full force and effect in accordance with the terms herein; provided, however,
that any liability of a Party for failure to comply with the terms of this
Agreement shall survive such termination.

 

Section 13.                                   Headings.  The headings of the
sections, paragraphs and subsections of this Agreement are inserted for
convenience only and shall not affect the interpretation hereof or, for any
purpose, be deemed a part of this Agreement.

 

Section 14.                                   Successors and Assigns;
Severability; Several Obligations.  This Agreement is intended to bind and inure
to the benefit of the Parties and their respective successors, permitted
assigns, heirs, executors, administrators and representatives; provided,
however, that nothing contained in this Section 14 shall be deemed to permit
Transfers of the Genco Notes or Genco Notes Claims other than in accordance with
the express terms of this Agreement.  If any provision of this Agreement, or the
application of any such provision to any person or entity or circumstance, shall
be held invalid or unenforceable in whole or in part, such invalidity or
unenforceability shall attach only to such provision or part thereof and the
remaining part of such provision hereof and this Agreement shall continue in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any Party.  Upon any such determination of invalidity, the Parties
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the Parties as closely as possible in a reasonably acceptable
manner in order that the transactions contemplated hereby are consummated as
originally contemplated to the greatest extent possible.  The agreements,
representations and obligations of the Parties are, in all respects, ratable and
several and neither joint nor joint and several.

 

Section 15.                                   No Third-Party Beneficiaries. 
Unless expressly stated herein, this Agreement shall be solely for the benefit
of the Parties and no other person or entity shall be a third-party beneficiary
hereof.

 

Section 16.                                   Prior Negotiations; Entire
Agreement.  This Agreement, including the exhibits and schedules hereto
(including the Term Sheet) constitutes the entire agreement of the Parties, and
supersedes all other prior negotiations, with respect to the subject matter
hereof and thereof, except that the Parties acknowledge that any confidentiality
agreements (if any) heretofore executed among Dynegy, Genco, and each Consenting
Noteholder shall continue in full force and effect pursuant to their terms.

 

Section 17.                                   Counterparts.  This Agreement may
be executed in several counterparts, each of which shall be deemed to be an
original, and all of which together shall be deemed to be one and the same
agreement.  Execution copies of this Agreement may be delivered by facsimile or
other electronic communication, which shall be deemed to be an original for the
purposes of this paragraph.

 

18

--------------------------------------------------------------------------------


 

Section 18.                                   Notices.  All notices hereunder
shall be deemed given if in writing and delivered, if contemporaneously sent by
electronic mail, facsimile, courier or by registered or certified mail (return
receipt requested) to the following addresses or electronic mail addresses:

 

(a)                                 If to Genco, to:

 

Illinois Power Generating Company
c/o Latham & Watkins LLP
855 Third Avenue
New York, NY  10022

Attention:                                         D.J. (Jan) Baker (Email:
dj.baker@lw.com)

Caroline A. Reckler (Email: caroline.reckler@lw.com)

 

(b)                                 If to Dynegy, to:

 

Dynegy Inc.
601 Travis, Suite 1400
Houston, TX 770022

Attention:                                         Catherine James (Email:
catherine.james@dynegy.com)
General Counsel

 

-and-

 

White & Case LLP

(as counsel to Dynegy Inc.)
200 South Biscayne Blvd., Suite 4900
Miami, FL 33131

Attention:                                         Thomas E Lauria (Email:
tlauria@whitecase.com)

Matthew C. Brown (Email: mbrown@whitecase.com)

 

(c)                                  If to a Consenting Noteholder:

 

As set forth on such Consenting Noteholder’s signature page

 

-and-

 

Willkie Farr & Gallagher LLP

(as counsel to the Ad Hoc Group)
787 7th Avenue
New York, NY 10019

Attention:                                         Joseph G. Minias, Esq.
(Email: jminias@willkie.com)

Weston T. Eguchi, Esq. (Email: weguchi@willkie.com)

 

Any notice given by delivery, mail or courier shall be effective when received. 
Any notice given by facsimile or electronic mail shall be effective upon oral,
machine or electronic mail (as applicable) confirmation of transmission.

 

19

--------------------------------------------------------------------------------


 

Section 19.            Reservation of Rights; No Admission.

 

(a)              Nothing contained herein shall (i) limit (A) the ability of any
Consenting Noteholder to consult with any other Consenting Noteholder or Genco
or Dynegy or (B) the rights of any Consenting Noteholder under any applicable
bankruptcy, insolvency, or similar proceeding, including, without limitation,
the right to appear as a party in interest in any matter to be adjudicated in
order to be heard concerning any matter arising in the Chapter 11 Case, in each
case, so long as such consultation or appearance is consistent with such
Consenting Noteholder’s obligations hereunder or under the terms of the Plan and
are not for the purpose of hindering, delaying or preventing the confirmation or
consummation of the Plan or the Restructuring.

 

(b)              Except as expressly provided in this Agreement, nothing herein
is intended to, or does, in any manner waive, limit, impair or restrict the
ability of each of the Parties to protect and preserve its rights, remedies and
interests, including without limitation, its claims against any of the other
Parties (or their respective affiliates or subsidiaries) or its full
participation in any bankruptcy case filed by Genco or any of its affiliates and
subsidiaries.  This Agreement and the Term Sheet are part of a proposed
settlement of matters that could otherwise be the subject of litigation among
the Parties.  Pursuant to Rule 408 of the Federal Rule of Evidence, any
applicable state rules of evidence and any other applicable law, foreign or
domestic, this Agreement and all negotiations relating thereto shall not be
admissible into evidence in any proceeding other than a proceeding to enforce
its terms.  This Agreement shall in no event be construed as or be deemed to be
evidence of an admission or concession on the part of any Party of any claim or
fault or liability or damages whatsoever.  Each of the Parties denies any and
all wrongdoing or liability of any kind and does not concede any infirmity in
the claims or defenses which it has asserted or could assert.

 

Section 20.            Relationship Among Parties.  It is understood and agreed
that no Consenting Noteholder has any duty of trust or confidence in any kind or
form with any other Consenting Noteholder, and, except as expressly provided in
this Agreement, there are no commitments among or between them.  In this regard,
it is understood and agreed that any Consenting Noteholder may trade in the
Genco Notes or other debt of Genco without the consent of Genco or any other
Consenting Noteholder, subject to applicable securities laws, the terms of this
Agreement and any confidentiality or other agreement entered into with Genco
and/or Dynegy.  No prior history, pattern or practice of sharing confidences
among or between the Consenting Noteholders shall in any way affect or negate
this understanding and agreement.

 

Section 21.            No Solicitation; Representation by Counsel; Adequate
Information.

 

(a)              This Agreement is not and shall not be deemed to be a
solicitation for votes in favor of a plan of reorganization or a solicitation to
tender or exchange any of the Genco Notes.  The acceptances of the Consenting
Noteholders with respect to the Plan will not be solicited until such Consenting
Noteholder has received the Solicitation Materials.

 

(b)              Each Party acknowledges that it has had an opportunity to
receive information from Genco and Dynegy and that it has been represented by
counsel in connection with this Agreement and the transactions contemplated
hereby.  Accordingly, any rule of law or any legal decision that would provide
any Party with a defense to the enforcement of the terms of

 

20

--------------------------------------------------------------------------------


 

this Agreement against such Party based upon lack of legal counsel shall have no
application and is expressly waived.

 

Section 22.            Confidential Information.  Notwithstanding anything in
this Agreement to the contrary, if Genco or Dynegy, as applicable, determines
that any information (whether written or oral) required to be delivered under
this Agreement is material non-public information within the meaning of
Regulation FD of the Exchange Act (“MNPI”), Genco and Dynegy, as applicable,
shall not be obligated to deliver any such MNPI to any Party unless and until,
such Party has executed a confidentiality agreement, in a form reasonably
satisfactory to Genco or Dynegy, as applicable, under which such recipient has
agreed to hold as confidential, subject to customary exceptions, and not
disclose, subject to customary exceptions, any such MNPI for a reasonable period
(which confidentiality agreement shall contain confidentiality arrangements
substantially similar to the arrangements set forth in those certain
confidentiality agreements dated September 13, 2016 among Dynegy, Genco, and the
members of the Ad Hoc Group (as supplemented or amended).

 

Section 23.            Non-Disclosure of Consenting Noteholder Information.
Notwithstanding anything in this Agreement to the contrary, unless required by
applicable law or regulation, the Parties agree to keep confidential the amount
of all claims and interests in Genco held (beneficially or otherwise) by any
Consenting Noteholder absent the prior written consent of such Consenting
Noteholder; and if such announcement or disclosure is so required by law or
regulation, Genco and/or Dynegy shall provide each Consenting Noteholder with
advance notice of the intent to disclose and shall afford each of the Consenting
Noteholders a reasonable opportunity to review and comment upon any such
announcement or disclosure prior to Genco and/or Dynegy making such announcement
or disclosure. If Genco and/or Dynegy determine that it is required to attach a
copy of this Agreement to any document in connection with the Restructuring, it
will redact any reference to the amount of a specific Consenting Noteholder’s
claims and interests in Genco and such Consenting Noteholder’s notice
information. The foregoing shall not prohibit any Party from disclosing the
aggregate claims or interests of all Consenting Noteholders as a group. 
Notwithstanding anything to the contrary contained in those certain
confidentiality agreements dated September 13, 2016, by and among Dynegy, Genco,
and the members of the Ad Hoc Group (as supplemented or amended prior to the
date of this Agreement), when filing this Agreement under a Current Report on
Form 8-K with the United States Securities and Exchange Commission, Dynegy and
Genco may include the identity of the Consenting Noteholders on the signature
pages hereto.

 

Section 24.            Announcements.  Dynegy and Genco will consult with
counsel for the Ad Hoc Group prior to making public filings or public
announcements relating to this Agreement or the transactions contemplated
hereby.

 

Section 25.            No Admissions.  This Agreement shall in no event be
construed as or be deemed to be evidence of an admission or concession on the
part of any Party of any claim or fault or liability or damages whatsoever. 
Each of the Parties denies any and all wrongdoing or liability of any kind and
does not concede any infirmity in the claims or defenses which it has asserted
or could assert.  This Agreement, the Term Sheet and the Definitive
Restructuring Documents are part of a proposed settlement of a dispute among the
Parties.  Pursuant to Federal Rule of Evidence 408 and any applicable state
rules of evidence, this Agreement and all

 

21

--------------------------------------------------------------------------------


 

negotiations relating thereto shall not be admissible into evidence in any
proceeding other than a proceeding involving enforcement of the terms of this
Agreement.

 

[Remainder of Page Intentionally Left Blank]

 

22

--------------------------------------------------------------------------------


 

 

Dynegy Inc.

 

 

 

 

 

By:

/s/ Robert C. Flexon

 

Name:

Robert C. Flexon

 

Title:

President & Chief Executive Officer

 

Signature Page

Restructuring Support Agreement

Dated October 14, 2016

 

--------------------------------------------------------------------------------


 

 

Illinois Power Generating Company

 

 

 

 

 

By:

/s/ Kevin Howell

 

Name:

Kevin Howell

 

Title:

Chairman of the Board

 

Signature Page

Restructuring Support Agreement

Dated October 14, 2016

 

--------------------------------------------------------------------------------


 

 

Illinois Power Marketing Company

 

 

 

 

 

By:

/s/ Robert C. Flexon

 

Name:

Robert C. Flexon

 

Title:

President & Chief Executive Officer

 

Signature Page

Restructuring Support Agreement

Dated October 14, 2016

 

--------------------------------------------------------------------------------


 

 

Dynegy Administrative Services Company

 

 

 

 

 

By:

/s/ Robert C. Flexon

 

Name:

Robert C. Flexon

 

Title:

President & Chief Executive Officer

 

Signature Page

Restructuring Support Agreement

Dated October 14, 2016

 

--------------------------------------------------------------------------------


 

 

Dynegy Operating Company

 

 

 

 

 

By:

/s/ Robert C. Flexon

 

Name:

Robert C. Flexon

 

Title:

President & Chief Executive Officer

 

Signature Page

Restructuring Support Agreement

Dated October 14, 2016

 

--------------------------------------------------------------------------------


 

 

IPH, LLC

 

 

 

 

 

By:

/s/ Robert C. Flexon

 

Name:

Robert C. Flexon

 

Title:

President & Chief Executive Officer

 

Signature Page

Restructuring Support Agreement

Dated October 14, 2016

 

--------------------------------------------------------------------------------


 

 

Illinois Power Resources Generating, LLC

 

 

 

 

 

By:

/s/ Robert C. Flexon

 

Name:

Robert C. Flexon

 

Title:

President & Chief Executive Officer

 

Signature Page

Restructuring Support Agreement

Dated October 14, 2016

 

--------------------------------------------------------------------------------


 

 

Electric Energy, Inc.

 

 

 

 

 

By:

/s/ Robert C. Flexon

 

Name:

Robert C. Flexon

 

Title:

President & Chief Executive Officer

 

Signature Page

Restructuring Support Agreement

Dated October 14, 2016

 

--------------------------------------------------------------------------------


 

 

Lord, Abbett & Co. LLC, as Investment Advisor to Multiple Accounts Holding
Illinois Power Generating Company Securities

 

 

 

 

 

 

 

By:

/s/ John K. Forst

 

Name:

John K. Forst

 

Title:

Member & Deputy General Counsel

 

 

 

 

 

 

 

Aggregate Principal Amount Owned of:

 

 

 

 

2018 Genco Notes:

 

 

2020 Genco Notes:

 

 

2032 Genco Notes:

 

 

 

 

Notice Information:

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

E-mail:

 

 

Phone:

 

 

Fax:

 

 

Signature Page

Restructuring Support Agreement

Dated October 14, 2016

 

--------------------------------------------------------------------------------


 

 

Venor Capital Master Fund Ltd.

 

By: Venor Capital Management LP

 

Its: Investment Manager

 

 

 

 

 

 

 

By:

/s/ Michael J. Wartell

 

Name:

Michael J. Wartell

 

Title:

Co-Chief Investment Officer

 

 

 

 

 

 

 

Aggregate Principal Amount Owned of:

 

 

 

 

2018 Genco Notes:

 

 

2020 Genco Notes:

 

 

2032 Genco Notes:

 

 

 

 

Notice Information:

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

E-mail:

 

 

Phone:

 

 

Fax:

 

 

Signature Page

Restructuring Support Agreement

Dated October 14, 2016

 

--------------------------------------------------------------------------------


 

 

Venor Special Situations Fund II LP

 

By: Venor Capital Management LP

 

Its: Investment Manager

 

 

 

 

 

 

 

By:

/s/ Michael J. Wartell

 

Name:

Michael J. Wartell

 

Title:

Co-Chief Investment Officer

 

 

 

 

 

 

 

Aggregate Principal Amount Owned of:

 

 

 

 

2018 Genco Notes:

 

 

2020 Genco Notes:

 

 

2032 Genco Notes:

 

 

 

 

Notice Information:

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

E-mail:

 

 

Phone:

 

 

Fax:

 

 

Signature Page

Restructuring Support Agreement

Dated October 14, 2016

 

--------------------------------------------------------------------------------


 

 

Map 139 Segregated Portfolio of LMA SPC

 

By: Venor Capital Management LP

 

Its: Investment Manager

 

 

 

 

 

 

By:

/s/ Michael J. Wartell

 

Name:

Michael J. Wartell

 

Title:

Co-Chief Investment Officer

 

 

 

 

 

 

 

Aggregate Principal Amount Owned of:

 

 

 

 

2018 Genco Notes:

 

 

2020 Genco Notes:

 

 

2032 Genco Notes:

 

 

 

 

Notice Information:

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

E-mail:

 

 

Phone:

 

 

Fax:

 

 

Signature Page

Restructuring Support Agreement

Dated October 14, 2016

 

--------------------------------------------------------------------------------


 

 

Caspian Select Credit Master Fund, Ltd.

 

 

 

 

 

 

 

By:

/s/ Kathryn Murtagh

 

Name:

Kathryn Murtagh

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

Aggregate Principal Amount Owned of:

 

 

 

 

2018 Genco Notes:

 

 

2020 Genco Notes:

 

 

2032 Genco Notes:

 

 

 

 

Notice Information:

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

E-mail:

 

 

Phone:

 

 

Fax:

 

 

Signature Page

Restructuring Support Agreement

Dated October 14, 2016

 

--------------------------------------------------------------------------------


 

 

Caspian SC Holdings, L.P.

 

 

 

 

 

 

 

By:

/s/ Kathryn Murtagh

 

Name:

Kathryn Murtagh

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

Aggregate Principal Amount Owned of:

 

 

 

 

2018 Genco Notes:

 

 

2020 Genco Notes:

 

 

2032 Genco Notes:

 

 

 

 

Notice Information:

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

E-mail:

 

 

Phone:

 

 

Fax:

 

 

Signature Page

Restructuring Support Agreement

Dated October 14, 2016

 

--------------------------------------------------------------------------------


 

 

Mariner LDC

 

 

 

 

 

 

 

By:

/s/ Kathryn Murtagh

 

Name:

Kathryn Murtagh

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

Aggregate Principal Amount Owned of:

 

 

 

 

2018 Genco Notes:

 

 

2020 Genco Notes:

 

 

2032 Genco Notes:

 

 

 

 

Notice Information:

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

E-mail:

 

 

Phone:

 

 

Fax:

 

 

Signature Page

Restructuring Support Agreement

Dated October 14, 2016

 

--------------------------------------------------------------------------------


 

 

Caspian Solitude Master Fund, L.P.

 

 

 

 

 

 

 

By:

/s/ Kathryn Murtagh

 

Name:

Kathryn Murtagh

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

Aggregate Principal Amount Owned of:

 

 

 

 

2018 Genco Notes:

 

 

2020 Genco Notes:

 

 

2032 Genco Notes:

 

 

 

 

Notice Information:

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

E-mail:

 

 

Phone:

 

 

Fax:

 

 

Signature Page

Restructuring Support Agreement

Dated October 14, 2016

 

--------------------------------------------------------------------------------


 

 

Caspian HLSC1, LLC

 

 

 

 

 

 

 

By:

/s/ Kathryn Murtagh

 

Name:

Kathryn Murtagh

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

Aggregate Principal Amount Owned of:

 

 

 

 

2018 Genco Notes:

 

 

2020 Genco Notes:

 

 

2032 Genco Notes:

 

 

 

 

Notice Information:

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

E-mail:

 

 

Phone:

 

 

Fax:

 

 

Signature Page

Restructuring Support Agreement

Dated October 14, 2016

 

--------------------------------------------------------------------------------


 

 

Super Caspian Cayman Fund Limited

 

 

 

 

 

 

 

By:

/s/ Kathryn Murtagh

 

Name:

Kathryn Murtagh

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

Aggregate Principal Amount Owned of:

 

 

 

 

2018 Genco Notes:

 

 

2020 Genco Notes:

 

 

2032 Genco Notes:

 

 

 

 

Notice Information:

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

E-mail:

 

 

Phone:

 

 

Fax:

 

 

Signature Page

Restructuring Support Agreement

Dated October 14, 2016

 

--------------------------------------------------------------------------------


 

 

Farmstead Capital Management

 

 

 

On behalf of its affiliates

 

 

 

 

 

 

 

By:

/s/ Graham Quigley

 

Name:

Graham Quigley

 

Title:

CFO

 

 

 

 

 

 

 

Aggregate Principal Amount Owned of:

 

 

 

 

2018 Genco Notes:

 

 

2020 Genco Notes:

 

 

2032 Genco Notes:

 

 

 

 

Notice Information:

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

E-mail:

 

 

Phone:

 

 

Fax:

 

 

Signature Page

Restructuring Support Agreement

Dated October 14, 2016

 

--------------------------------------------------------------------------------


 

 

Pacific Investment Management Company LLC, as investment manager for various
funds and accounts

 

 

 

 

 

 

 

By:

/s/ T. Christian Stracke

 

Name:

T. Christian Stracke

 

Title:

Managing Director

 

 

 

 

 

 

 

Aggregate Principal Amount Owned of:

 

 

 

 

2018 Genco Notes:

 

 

2020 Genco Notes:

 

 

2032 Genco Notes:

 

 

 

 

Notice Information:

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

E-mail:

 

 

Phone:

 

 

Fax:

 

 

Signature Page

Restructuring Support Agreement

Dated October 14, 2016

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

TERM SHEET

 

--------------------------------------------------------------------------------


 

TERM SHEET

 

October 14, 2016

 

This term sheet (the “Term Sheet”)1 sets forth the principal terms of a proposed
financial restructuring (the “Restructuring”) of the existing funded debt of
Illinois Power Generating Company, which Restructuring is intended to be
consummated either through (a) out-of-court exchanges (the “Exchange Offers”) of
the Genco Notes (as defined herein) on the terms set forth herein or (b) to the
extent the Minimum Participation Condition (as defined herein) is not achieved,
a pre-packaged plan of reorganization for Genco containing the terms set forth
herein filed in a Chapter 11 Case (as defined herein) under the Bankruptcy Code
(as defined herein).  As reflected in the Restructuring Support Agreement, dated
as of the date hereof, the Restructuring is supported by Dynegy Inc. (“Dynegy”),
Genco and the Consenting Noteholders (as defined herein).

 

THIS TERM SHEET DOES NOT CONSTITUTE (NOR SHALL IT BE CONSTRUED AS) AN OFFER WITH
RESPECT TO ANY SECURITIES OR A SOLICITATION OF ACCEPTANCES OR REJECTIONS AS TO
ANY PLAN OF REORGANIZATION, IT BEING UNDERSTOOD THAT SUCH AN OFFER OR
SOLICITATION, IF ANY, WILL ONLY BE MADE IN COMPLIANCE WITH APPLICABLE PROVISIONS
OF SECURITIES, BANKRUPTCY AND/OR OTHER APPLICABLE LAWS.  THIS TERM SHEET
CONTAINS THE MATERIAL TERMS THAT WILL BE REQUIRED IN CONNECTION WITH A
RESTRUCTURING OF THE GENCO NOTES BUT ADDITIONAL TERMS SHALL BE SET FORTH IN
DEFINITIVE DOCUMENTATION, WHICH SHALL BE IN FORM AND SUBSTANCE CONSISTENT WITH
THIS TERM SHEET AS SET FORTH IN THE RESTRUCTURING SUPPORT AGREEMENT.

 

TRANSACTION OVERVIEW

 

Debtor:

 

Illinois Power Generating Company (“Genco” or the “Debtor,” as applicable).

 

 

 

Debt to be Restructured:

 

Genco Notes Claims:  consisting of the $825 million in unpaid principal, plus
interest, fees and other expenses with respect to the:

 

(a) 7.00% Senior Notes, Series H, due 2018 (the “2018 Notes”) issued by Genco
(as successor to Ameren Energy Generating Company (“Ameren”)) under the
Indenture, dated as of November 1, 2000 (the “Base Indenture”), between Genco
(as successor to Ameren) and The Bank of New York, as trustee (the “Indenture
Trustee”), as supplemented by the sixth supplemental indenture, dated as of
July 7, 2008, between Genco (as successor to Ameren) and the Indenture Trustee
(the “Sixth Supplemental Indenture”),

 

(b) 6.30% Senior Notes, Series I, due 2020 (the “2020 Notes”) issued by Genco
(as successor to Ameren) under the Base Indenture, as supplemented by the
seventh supplemental indenture, dated as of November 1, 2009, between Genco (as
successor to Ameren) and the Indenture Trustee (the “Seventh Supplemental
Indenture”), and

 

--------------------------------------------------------------------------------

(1)         Capitalized terms used but not otherwise defined herein shall have
the meanings ascribed to them in Annex 1 hereto or the Restructuring Support
Agreement (as defined herein). To the extent of any inconsistency, the
Restructuring Support Agreement shall govern.

 

--------------------------------------------------------------------------------


 

 

 

(c) 7.95% Senior Notes, Series F, due 2032 (the “2032 Notes,” and collectively
with the 2018 Notes and the 2020 Notes, the “Genco Notes,” and the holders of
the Genco Notes, the “Noteholders”) issued by Genco (as successor to Ameren)
under the Base Indenture, as supplemented by the fourth supplemental indenture,
dated as of January 15, 2003, between Genco (as successor to Ameren) and the
Indenture Trustee (the “Fourth Supplemental Indenture;” the Base Indenture, as
supplemented by the Sixth Supplemental Indenture, the Seventh Supplemental
Indenture and the Fourth Supplemental Indenture, the “Indenture”).

 

 

 

Exchange/Plan Consideration:

 

The Exchange Consideration or Plan Consideration, as applicable, shall consist
of: (a) the Cash Consideration; (b) the Dynegy Notes; and (c) the Dynegy
Warrants, each as described below.

 

The “Cash Consideration,” which shall be funded by Genco, shall consist of: up
to USD $130mm of Cash, less any Genco Notes Interest Payment, as described
further below and will be distributed on the Effective Date; provided, that if
the cash available at Genco on the Effective Date is insufficient to pay the
full amount of the Cash Consideration to be paid on the Effective Date, Dynegy
agrees that it will pay or otherwise provide to Genco the funds necessary to pay
the difference between the cash available at Genco on the Effective Date and the
amount of Cash Consideration to be paid on the Effective Date.

 

The “Dynegy Notes,” which shall be issued by Dynegy, shall consist of: up to USD
$210mm Senior Notes, to be issued on the Effective Date, as described further
below in the section entitled “Summary of the Dynegy Notes.”

 

The “Dynegy Warrants,” which shall be issued by Dynegy, shall consist of: up to
10 million warrants to be issued on the Effective Date, as described further
below in the section entitled “Summary of the Dynegy Warrants.”

 

 

 

RSA Fee:

 

Subject to consummation of the Restructuring, each Consenting Noteholder who
executes and delivers to (i) White & Case LLP, as counsel to Dynegy,
(ii) Willkie Farr & Gallagher LLP (“WF&G”), as counsel to the Ad Hoc Group (as
defined herein), and (iii) Latham & Watkins LLP, as counsel to Genco a signature
page to the Restructuring Support Agreement and thereby becomes a Party to the
Restructuring Support Agreement on or before October 21, 2016 (an “Early
Consenting Noteholder”) shall receive upon the Effective Date its pro rata share
of $9,000,000 in cash (the “RSA Fee”), with such pro rata share determined as
the proportion that the amount of Genco Notes Claims held by such Early
Consenting Noteholder on the Effective Date bears to the aggregate amount of all
Genco Notes Claims held by the Early Consenting Noteholders and Qualified
Permitted Transferees (as defined below) as of the Effective Date (unless the
Bankruptcy Court requires the RSA Fee to be paid by Genco pro rata to all
holders of Genco Notes Claims, in which case each Parties’ rights and
obligations with respect to the RSA Fee shall be determined accordingly);
provided, that to the extent an Early Consenting Noteholder Transfers (as
defined in the Restructuring Support Agreement) any Genco Notes Claims to a
Permitted Transferee (as defined in the Restructuring Support Agreement) in
accordance with Section 6(a) of the Restructuring Support Agreement prior to the
Effective Date, such Permitted Transferee shall be entitled to such Early

 

A-2

--------------------------------------------------------------------------------


 

 

 

Consenting Noteholder’s pro rata share of the RSA Fee in respect of such
Transferred Genco Notes Claims but not any other Genco Notes Claims held by such
Permitted Transferee (unless such Permitted Transferee was an Early Consenting
Noteholder) (such Permitted Transferee, solely with respect to such Transferred
Genco Notes Claims, a “Qualified Permitted Transferee”).  If the cash available
at Genco on the Effective Date is insufficient to pay the full amount of the RSA
Fee on the Effective Date, or Genco is prohibited by the Bankruptcy Court from
paying the RSA Fee, Dynegy agrees that it will pay, or otherwise provide to
Genco the funds necessary to pay, to each Early Consenting Noteholder and
Qualified Permitted Transferee an amount sufficient to ensure that such
recipient receives its pro rata share of the RSA Fee; provided that, for the
avoidance of doubt, in any case, the aggregate amount of the RSA Fee shall
equal, and not exceed, $9,000,000.

 

 

 

Implementation:

 

The Restructuring shall be implemented through either: (1) out-of-court offers
to exchange the Genco Notes for the Exchange Consideration pursuant to
Section 4(a)(2) and Regulation S, as applicable, under the Securities Act of
1933, as amended (the “Securities Act”); or (2) the Plan, through which the Plan
Consideration will be provided by Dynegy and Genco for the benefit of the
Noteholders (as defined herein). Each of Dynegy, Genco and the Consenting
Noteholders agree that they shall work with each other in good faith to
determine the appropriate procedures for solicitation of the Exchange Offers and
Plan and shall take all actions reasonably necessary in connection therewith to
ensure compliance with the Securities Act, applicable state law, and the
Bankruptcy Code. 

 

 

 

Genco Notes Interest Payments:

 

Genco will pay the interest payment: (a) due on October 15, 2016 with respect to
the 2018 Notes (the “2018 Notes Interest Payment”); and (b) due on December 1,
2016 with respect to the 2032 Notes (the “2032 Notes Interest Payment,” and
collectively with the 2018 Notes Interest Payment and any other payment of
interest with respect to the Genco Notes made between October 1, 2016 and the
Effective Date, including the interest payment made on October 3, 2016 with
respect to the 2020 Notes, the “Genco Notes Interest Payments”).  Any Genco
Notes Interest Payment made by or on behalf of Genco shall reduce the Cash
Consideration dollar for dollar.

 

 

 

Noteholder Fees and Expenses:

 

Genco will pay the fees and expenses of WF&G and Houlihan Lokey Capital, Inc.
(“HL”) in accordance with the terms of their respective letter agreements with
Genco.

 

 

 

SUMMARY OF TERMS OF THE EXCHANGE OFFERS

 

The Exchange Offers:

 

Dynegy will offer each Eligible Holder (as defined herein) of the Genco Notes
its Pro Rata share of the Exchange Consideration. As stated above, Dynegy will
issue the Dynegy Notes and the Dynegy Warrants and Genco (or Dynegy, as
described above) will fund the Cash Consideration.

 

 

 

The Exchange Consideration:

 

For each $1,000 principal amount of Genco Notes validly tendered and accepted by
Dynegy, the holder thereof will receive (a) subject to rounding, as described
below, $254.55 principal amount of Dynegy Notes, (b) subject to

 

A-3

--------------------------------------------------------------------------------


 

 

 

rounding, as described below, 12.12 Dynegy Warrants, each of which will be
exercisable for one share of Dynegy Common Stock and (c) a pro rata amount of
the Cash Consideration calculated in a manner to be agreed among Dynegy, Genco
and the Majority Consenting Noteholders.  Other than as set forth in the prior
sentence, holders of Genco Notes will not receive any payment, including any
accrued and unpaid interest, with respect to any of the Genco Notes.

 

Dynegy will issue the Dynegy Notes in minimum denominations of $2,000 USD and
integral multiples of $1,000 in excess thereof.  The principal amount of Dynegy
Notes to be issued to any participating holder will be rounded down to the
nearest $1,000 (but to not less than $2,000).  The amount of Dynegy Warrants
will be rounded down to the nearest whole number.  No payment or distribution
will be made with respect to any fractional portion of Dynegy Notes or Dynegy
Warrants not received as a result of such rounding.

 

 

 

Expiration Date:

 

The Exchange Offers and Consent Solicitations will expire on the twentieth
Business Day after the launch thereof, unless extended by Dynegy in its sole
discretion after consultation with Genco and the Consenting Noteholders (the
“Expiration Date”).

 

 

 

Conditions to the Exchange Offers:

 

The obligation of Dynegy to accept for exchange Genco Notes tendered pursuant to
the Exchange Offers will be subject to the following conditions:

 

(i)             Eligible Holders representing 97% (the “Minimum Participation
Threshold”) or more of the aggregate principal amount of the Genco Notes shall
have validly tendered (and not validly withdrawn) their Genco Notes in the
Exchange Offers (the “Minimum Participation Condition”); provided, however, that
Dynegy, in its sole discretion, but in consultation with Genco and notice to the
Consenting Noteholders, may amend, modify, supplement or waive the Minimum
Participation Condition, so long as the Minimum Participation Threshold shall
not exceed 97%;

 

(ii)          the receipt of the Requisite Consents (as defined herein) to the
Proposed Amendments (as defined herein);

 

(iii)       the Restructuring Support Agreement has not been validly terminated
by the parties thereto; and

 

(iv)      the following usual and customary general conditions:

 

a.              there shall not have been instituted or threatened or be pending
any action, proceeding, application, claim counterclaim or investigation
(whether formal or informal) (or there shall not have been any material adverse
development to any action, application, claim, counterclaim or proceeding
currently instituted, threatened or pending) before or by any court,
governmental, regulatory or administrative agency or instrumentality, domestic
or foreign, or by any other person, domestic or foreign, in connection with any
Exchange Offer and related Consent Solicitation that, in Dynegy’s reasonable
judgment, would prohibit, prevent, restrict or delay

 

A-4

--------------------------------------------------------------------------------


 

 

 

consummation of any Exchange Offer and related Consent Solicitation;

 

b.              an order, statute, rule, regulation, executive order, stay,
decree, judgment or injunction shall not have been proposed, enacted, entered,
issued, promulgated, enforced or deemed applicable by any court or governmental,
regulatory or administrative agency or instrumentality, domestic or foreign,
that, in Dynegy’s reasonable judgment, would prohibit, prevent, restrict or
delay consummation of any Exchange Offer and related Consent Solicitation;

 

c.               the Offering Memorandum does not contain any untrue statement
of a material fact or omit to state a material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, as determined in the sole judgment of Dynegy;

 

d.              there shall not have occurred or be likely to occur any event or
condition affecting Dynegy’s or Genco’s business or financial affairs and their
respective subsidiaries that, in Dynegy’s reasonable judgment, either (i) would
prohibit, prevent, restrict or delay consummation of any Exchange Offer and
related Consent Solicitation, or (ii) would result in a default under any of
Dynegy’s or Genco’s material agreements; and

 

e.               there has not occurred (i) any general suspension of, or
limitation on prices for, trading in securities in the United States or other
major securities or financial markets, (ii) a material impairment in the trading
market for debt securities, (iii) a declaration of a banking moratorium or any
suspension of payments in respect to banks in the United States or other major
financial markets, (iv) any limitation (whether or not mandatory) by any
government or governmental, administrative or regulatory authority or agency,
domestic or foreign, or other event that, in Dynegy’s reasonable judgment, would
affect the extension of credit by banks or other lending institutions, (v) a
commencement of a war, armed hostilities, terrorist acts or other national or
international calamity directly or indirectly involving the United States or
(vi) in the case of any of the foregoing existing on the date of commencement of
the Exchange Offers, a material acceleration or worsening thereof that, in
Dynegy’s reasonable judgment would prohibit, prevent, restrict or delay
consummation of any Exchange Offer and related Consent Solicitation.

 

In addition, to have validly tendered in the Exchange Offers and be eligible to
receive the Exchange Consideration, a tendering holder of Genco Notes must:

 

(i)             have submitted (and not withdrawn, amended or revoked) a ballot
to accept the Plan;

 

A-5

--------------------------------------------------------------------------------


 

 

 

(ii)          have assigned all of its rights under its Genco Notes to Dynegy
concurrently with the settlement of the Exchange Offers;

 

(iii)       have validly consented (and not validly revoked such consent) to the
applicable Proposed Amendments; and

 

(iv)      not have elected to opt-out of any releases, including, but not
limited to, any third party releases, provided under the Plan and agree that:

 

the execution and delivery of the Letter of Transmittal, or an Agent’s Message
in lieu thereof, by a holder of Genco Notes will, upon Consummation (as defined
herein) of the Exchange Offers, constitute a release and discharge, on behalf of
such holder and its successors and assigns, and such holders’ affiliates and
their respective successors and assigns, of each of the Released Parties, the
Dealer Manager, and its respective present and former affiliates, members,
officers, directors, representatives and advisors from any and all Claims and
Causes of Action, whether known or unknown, including any derivative claims that
could be asserted on behalf of Genco, that Genco would have been legally
entitled to assert in its own right (whether individually or collectively) or on
behalf of the holder of any Claim or interest, based on or relating to, or in
any manner arising from, in whole or in part, Genco (including the management,
ownership or operation thereof), Genco’s restructuring efforts, intercompany
transactions involving Genco or its subsidiaries, transactions involving Genco
or its subsidiaries pursuant and/or related to the Shared Services Agreement,
the Power Purchase Agreement, the Tax Sharing Agreement, the Indenture, any
preference or avoidance claim relating to transfers made or obligations incurred
by Genco or its subsidiaries pursuant to sections 544, 547, 548, and 549 of the
Bankruptcy Code or applicable state law, the formulation, preparation,
dissemination, or negotiation of the Restructuring Support Agreement or the
Genco Working Capital Facility, or any contract, instrument, release, or other
agreement or document created or entered into in connection with the
Restructuring Support Agreement, the Exchange Offers, the Plan, the pursuit of
Consummation, the issuance or distribution of Securities pursuant to the
Restructuring, or the distribution of property in connection with the Exchange
Offers or under any other related agreement, or upon any other act or omission,
transaction, agreement, event, or other occurrence taking place on or before the
Effective Date related or relating to the foregoing; provided, however, that
notwithstanding anything to the contrary in the foregoing, the releases set
forth above do not release (a) any post-Effective Date obligations of any party
or entity with respect to the Exchange Offers or any document, instrument, or
agreement executed to implement the Restructuring or (b) any Claim or Cause of
Action against a Released Party (other than Genco and its subsidiaries ) based
on or relating to, or in any manner arising from, securities existing on or
before the consummation of the Exchange Offers that were issued by a Released
Party (other than Genco and its subsidiaries) or debt incurred by a Released
Party (other than Genco and its subsidiaries).

 

A-6

--------------------------------------------------------------------------------


 

Withdrawal of Tenders and Consents:

 

Validly tendered Genco Notes, and delivered consents, will be permitted to be
withdrawn or revoked prior to the Supplemental Indenture becoming effective
(such time and date, the “Withdrawal Date”) and, except as required by law,
after such time will not be permitted to be validly withdrawn or revoked.

 

 

 

The Consent Solicitations:

 

Concurrently with the Exchange Offers, Dynegy will solicit consents
(the “Consent Solicitations”) on behalf of Genco from each Eligible Holder of
the Genco Notes to the Proposed Amendments (as defined herein).

 

Eligible Holders will not be permitted to consent to the applicable Proposed
Amendments without tendering their Genco Notes in the applicable Exchange Offer
and submitting a ballot to accept the Plan, and Eligible Holders will not be
permitted to tender their Genco Notes for exchange (or submit a ballot to accept
the Plan) without consenting to the applicable Proposed Amendments. Eligible
Holders who validly withdraw Genco Notes prior to the Withdrawal Date will be
deemed to have concurrently revoked the related consents and votes in favor of
the Plan.

 

Notwithstanding anything in the Restructuring Support Agreement or this Term
Sheet to the contrary, Dynegy shall have the right in its sole discretion to
(i) determine not to include Consent Solicitations as part of the Restructuring
and (ii) to amend, modify or terminate the Consent Solicitations in any respect.

 

 

 

Requisite Consents; Supplemental Indenture:

 

Genco intends to execute a supplement to the Base Indenture (the “Supplemental
Indenture”) with the Indenture Trustee with respect to (i) the Base Proposed
Amendments (as defined herein) promptly following the receipt of consents from
holders of a majority in aggregate principal amount of the Genco Notes (the
“Base Requisite Consents”) and (ii) the Additional Proposed Amendments (as
defined herein) promptly following the receipt of consents from holders of a
majority in aggregate principal amount of the applicable series of Genco Notes
(the “Additional Requisite Consents” and, together with the Base Requisite
Consents, the “Requisite Consents”). The Supplemental Indenture may be executed
at any time after commencement of the Exchange Offers and Consent Solicitations
and will become effective upon execution, but the Proposed Amendments (as
defined herein) will not become operative until Consummation of the Exchange
Offers.  If Consummation of the Exchange Offers does not occur prior to
commencement of the Chapter 11 Case, the Eligible Holders’ consents to the
Proposed Amendments shall be deemed revoked, the Proposed Amendments in the
Supplemental Indenture shall not become operative, and the Supplemental
Indenture shall be deemed ineffective.

 

 

 

Proposed Amendments:

 

The proposed amendments to the Base Indenture (the “Base Proposed Amendments”)
would, among other things, delete certain of the restrictive covenants, events
of default and related provisions contained in the Base Indenture, and the
proposed amendments to the Fourth Supplemental Indenture, the Sixth Supplemental
Indenture and the Seventh Supplemental Indenture (collectively, the “Additional
Proposed Amendments” and, together with the Base Proposed Amendments, the
“Proposed Amendments”) would, among other things, delete certain provisions
contained in the Base Indenture as amended and/or supplemented by the applicable
supplemental indenture.

 

Dynegy shall have the right in its sole discretion to amend or modify the
Proposed Amendments in any respect.

 

 

 

Eligible Holders:

 

The Exchange Offers and solicitation will be made, and the Dynegy Notes and

 

A-7

--------------------------------------------------------------------------------


 

 

 

Dynegy Warrants will be offered and issued, only (a) in the United States to
holders of Genco Notes who are “qualified institutional buyers” (as defined in
Rule 144A under the Securities Act) (“QIBs”) and (b) outside the United States
to holders of Genco Notes who are persons other than U.S. persons in reliance
upon Regulation S under the Securities Act. The holders of Genco Notes who
certify to Dynegy that they are eligible to participate in the Exchange Offers
pursuant to at least one of the foregoing conditions are referred to herein as
“Eligible Holders.”

 

To the extent it does not cause Dynegy or Genco to fail to satisfy any of their
respective commitments, or trigger a termination right, under the Restructuring
Support Agreement, if there are holders of Genco Notes who certify to Dynegy
that they are (i) “accredited investors” (as defined in Rule 501(a) of
Regulation D under the Securities Act) and (ii) not QIBs, Dynegy will use
commercially reasonable efforts to make the Exchange Offers and solicitation
available to such holders to participate, if the participation of such holders
is necessary to achieve the Minimum Participation Threshold. Any such holders
who are eligible to participate shall be deemed Eligible Holders.

 

 

 

Summary of the Dynegy Notes

 

 

 

Issuer:

 

Dynegy Inc.

 

 

 

Securities Offered:

 

Up to USD $210.0 million aggregate principal amount of Senior Notes due on the
Maturity Date.

 

 

 

Maturity Date:

 

Seven years from settlement of the Exchange Offers or, if issued pursuant to the
Plan, from the Effective Date.

 

 

 

Interest:

 

Equal to the lesser of (a) the average of (i) the VWAY on Dynegy’s 5.875% Senior
Notes due 2023 (the “Dynegy 2023 Notes”) for the 15 Business Days prior to the
Pricing Date (the “Measurement Period”) and (ii) the VWAY on Dynegy’s 7.625%
Senior Notes due 2024 for the Measurement Period (the “2024 VWAY”); or (b) the
2024 VWAY.  “VWAY” means the volume-weighted average yield of the applicable
series of notes, calculated based upon (i) the “MID” yield value for such notes
and (ii) the total trading volume (for “all trades” size range) for such notes,
in each case, according to the Bloomberg trade history screen for each Business
Day during the Measurement Period. “Pricing Date” means (i) with respect to
Dynegy Notes issued pursuant to the Exchange Offers, the date on which the
Exchange Offers are commenced and (ii) with respect to Dynegy Notes issued
pursuant to the Plan, the Effective Date of the Plan.

 

 

 

Interest Payment Dates:

 

Semi-annual interest payment dates, expected to be June 1 and December 1 of each
year, beginning with June 1, 2017 (subject to adjustment based on the final
Maturity Date).

 

 

 

Guarantees:

 

The Dynegy Notes will be guaranteed on terms substantially identical to the
Dynegy 2023 Notes.

 

A-8

--------------------------------------------------------------------------------


 

Ranking:

 

The Dynegy Notes and the related guarantees will be:

 

(i)                 general unsecured senior obligations of Dynegy and the
guarantors;

 

(ii)              pari passu in right of payment with all of Dynegy’s and the
guarantors’ existing and future senior indebtedness;

 

(iii)           senior in right of payment to any of Dynegy’s and the
guarantors’ subordinated indebtedness;

 

(iv)          effectively subordinated to Dynegy’s and the guarantors’ secured
indebtedness (including indebtedness under the Credit Agreement), in each case
to the extent of the value of the collateral securing such indebtedness; and

 

(v)             structurally subordinated to all indebtedness of Dynegy’s
non-guarantor subsidiaries to third parties.

 

 

 

Optional Redemption:

 

Subject to the following paragraph, the Dynegy Notes shall:

 

(i)                 not be callable for the first two years following issuance;

 

(ii)              be callable at a price of 100% plus one-half of the interest
rate on the Dynegy Notes in the third year following issuance;

 

(iii)           be callable at a price of 100% plus one-third of the interest
rate on the Dynegy Notes in the fourth year following issuance;

 

(iv)          be callable at a price of 100% plus one-sixth of the interest rate
on the Dynegy Notes in the fifth year following issuance; and

 

(v)             be callable at a price of 100% in the sixth year following
issuance and thereafter;

 

in each case, plus accrued and unpaid interest, if any, on the Dynegy Notes
redeemed, to but excluding the applicable redemption date.

 

Two year Make-Whole:

 

Dynegy may also redeem any of the Dynegy Notes at any time prior to the second
anniversary of the issuance of the Dynegy Notes at a price equal to 100% of the
aggregate principal amount thereof plus a customary “make-whole” premium (at
T+50) (consistent with “Applicable Premium” applicable to the 2023 Notes
adjusted to reflect the redemption schedule described above) and accrued and
unpaid interest, if any, to but excluding the redemption date.

 

 

 

Change of Control:

 

Upon the occurrence of a change of control, Dynegy will be required to offer to
purchase each holder’s Dynegy Notes at a price equal to 101% of the principal
amount thereof, plus accrued and unpaid interest, if any, to but excluding the
date of purchase.  “Change of Control” is to be defined substantially identical
to such definition in the indenture governing the Dynegy 2023 Notes.

 

A-9

--------------------------------------------------------------------------------


 

Covenants and Events of Default:

 

The covenants and events of default governing the Dynegy Notes will be
substantially identical with the corresponding provisions governing the Dynegy
2023 Notes.

 

 

 

Registration Rights:

 

Assuming the Dynegy Notes are issued pursuant to the Exchange Offers, pursuant
to a registration rights agreement, Dynegy will agree to use commercially
reasonable efforts to register with the SEC a new issue of senior notes due on
the Maturity Date having substantially identical terms as the Dynegy Notes
(except for the provisions relating to the transfer restrictions and payment of
special interest) as part of an offer to exchange freely tradable exchange notes
for the Dynegy Notes. Pursuant to the registration rights agreement, Dynegy will
agree to use commercially reasonable efforts to (i) cause a registration
statement relating to such exchange offer to be declared effective within 360
days after the issue date of the Dynegy Notes and (ii) if required under certain
circumstances, file a shelf registration statement with the SEC covering resales
of the Dynegy Notes.  If Dynegy fails to satisfy its obligations under the
registration rights agreement, it will be required to pay special interest equal
to 0.25% per annum (up to a maximum of 0.50% per annum) to the holders of the
Dynegy Notes under certain customary circumstances.

 

 

 

Transfer Restrictions:

 

The Dynegy Notes will not be registered under the Securities Act or the
securities laws of any other jurisdiction and will be subject to restrictions on
transferability and resale. The Dynegy Notes may not be offered or sold, except
pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act.

 

 

 

No Public Trading Market:

 

Prior to the Exchange Offers, there was no trading market for the Dynegy Notes
that will be offered. Dynegy does not intend to list the Dynegy Notes on any
national securities exchange or to arrange for quotation on any automated dealer
quotation systems. Dynegy cannot assure investors that an active trading market
for the Dynegy Notes will develop.

 

 

 

Summary of the Dynegy Warrants

 

 

 

Warrants Offered:

 

Up to 10 million Dynegy Warrants.  Each Dynegy Warrant initially will be
exercisable for one share of Dynegy Common Stock.

 

 

 

Exercise:

 

The Dynegy Warrants will be exercisable in a cashless exercise in exchange for
Dynegy Common Stock with a value reduced by the exercise price of the Dynegy
Warrants to be exercised.

 

 

 

Exercise Price:

 

USD $35.00

 

 

 

Anti-dilution Adjustments:

 

Adjustment provisions substantially similar with Dynegy’s warrant agreement
dated as of October 1, 2012.

 

 

 

Expiration:

 

Seven years from settlement of the Exchange Offers or, if issued pursuant to the
Plan, from the Effective Date.

 

A-10

--------------------------------------------------------------------------------


 

Registration Rights:

 

Assuming the Dynegy Warrants are issued pursuant to the Exchange Offers,
pursuant to a registration rights agreement, Dynegy will agree, beginning six
months from the date of issuance of the Dynegy Warrants, that if holders of
Registrable Securities (as defined herein) constituting more than 10% of all
Dynegy Common Stock originally issuable upon exercise of all Dynegy Warrants
request the filing of a registration statement for the resale of Dynegy Common
Stock issued upon exercise of the Dynegy Warrants, Dynegy will use commercially
reasonable efforts to file such registration statement and to cause such
registration statement to remain effective until the number of remaining
Registrable Securities constitutes less than 10% of the shares of Dynegy Common
Stock originally issuable upon exercise of all Dynegy Warrants.  “Registrable
Securities” shall mean at any time:  (a) any shares of Dynegy Common Stock
issued upon the exercise of any Dynegy Warrant, and (b) any securities issued or
issuable with respect to any shares of Dynegy Common Stock described in clause
(a) (including, by way of stock dividend, stock split, distribution, exchange,
combination, merger, recapitalization, reorganization or otherwise); provided,
that as to any particular Registrable Securities once issued, such securities
shall cease to be Registrable Securities upon the earliest to occur of: (i) the
date on which such securities are disposed of pursuant to an effective
registration statement under the Securities Act, (ii) the date on which such
securities are disposed of pursuant to Rule 144 (or any successor provision)
promulgated under the Securities Act, (iii) the date on which the holder of such
securities may freely resell all such securities pursuant to
Rule 144(b)(1) under the Securities Act, and (iv) the date on which such
securities cease to be outstanding.

 

 

 

Transfer Restrictions:

 

The Dynegy Warrants and warrant shares will not initially be registered under
the Securities Act or the securities laws of any other jurisdiction and will be
subject to restrictions on transferability and resale.  The Dynegy Warrants and
warrant shares may not initially be offered or sold, except pursuant to an
exemption from, or in a transaction not subject to, the registration
requirements of the Securities Act.

 

 

 

No Public Trading Market:

 

Prior to the Exchange Offers, there has been no trading market for the Dynegy
Warrants.  Dynegy will use commercially reasonably efforts to list, and maintain
the listing of, the Dynegy Warrants on the New York Stock Exchange (to the
extent the requirement for listing on New York Stock Exchange are satisfied and
the New York Stock Exchange will accept the listing) as soon as practicable
after the Effective Date; provided, that to the extent the Dynegy Warrants are
not listed after the Effective Date, Dynegy will use commercially reasonable
efforts to list, or re-list, the Dynegy Warrants upon request of holders of
Registrable Securities constituting more than 10% of all Dynegy Common Stock
originally issuable upon exercise of all Dynegy Warrants (not more frequently
than twice per fiscal year).  The listing of the Dynegy Warrants shall continue
until the number of remaining Registrable Securities constitutes less than 10%
of the shares of Dynegy Common Stock originally issuable upon exercise of all
Dynegy Warrants. Dynegy cannot assure investors that an active trading market
for the Dynegy Warrants will develop.

 

A-11

--------------------------------------------------------------------------------


 

Release by Genco

 

 

 

 

 

Genco shall provide a release of claims on the Effective Date of the Exchange
Offers substantially in the following form:

 

On and after the Effective Date, for good and valuable consideration, each
Released Party is and is deemed released and discharged by Genco and any
successor of Genco, from any and all Claims and Causes of Action, whether known
or unknown, including any derivative claims that could be asserted on behalf of
Genco, that Genco would have been legally entitled to assert in its own right
(whether individually or collectively) or on behalf of the holder of any Claim
or interest, based on or relating to, or in any manner arising from, in whole or
in part, Genco (including the management, ownership or operation thereof),
Genco’s restructuring efforts, intercompany transactions involving Genco or its
subsidiaries, transactions involving Genco or its subsidiaries pursuant and/or
related to the Shared Services Agreement, the Power Purchase Agreement, or the
Tax Sharing Agreement, the Indenture, any preference or avoidance claim relating
to transfers made or obligations incurred by Genco or its subsidiaries pursuant
to sections 544, 547, 548, and 549 of the Bankruptcy Code, the formulation,
preparation, dissemination, or negotiation of the Restructuring Support
Agreement or the Genco Working Capital Facility, or any contract, instrument,
release, or other agreement or document created or entered into in connection
with the Restructuring Support Agreement, the Exchange Offers, the Consent
Solicitations, the pursuit of Consummation, the implementation of the Exchange
Offers, including the issuance or distribution of Securities pursuant to the
Exchange Offers, or the distribution of property pursuant to the Exchange Offers
or any other related agreement, or upon any other act or omission, transaction,
agreement, event, or other occurrence taking place on or before the Effective
Date related or relating to the foregoing; provided, however, that
notwithstanding anything to the contrary in the foregoing, the releases set
forth above do not release (a) any post-Effective Date obligations of any party
or entity under any document, instrument, or agreement executed to implement the
Exchange Offers or (b) any Claim or Cause of Action Genco has or may have
against its subsidiaries, including, but not limited to, with respect to the EEI
Promissory Note.

 

 

 

SUMMARY OF TERMS OF PLAN

 

 

 

Condition to Filing the Plan:

 

To the extent that the Minimum Participation Condition is not achieved, but a
majority in number of the Noteholders who have voted on the Plan and who hold at
least 66.7% in the aggregate amount of Genco Notes Claims held by Noteholders
voting on the Plan have voted to accept the Plan, then, subject to the terms and
conditions of the Restructuring Support Agreement and approval by the Genco
board of directors, Genco shall commence the Chapter 11 Case and file and pursue
confirmation and Consummation of the Plan as set forth in the Restructuring
Support Agreement.

 

 

 

Plan Sponsor and Funding of the

 

Dynegy shall serve as the Plan sponsor and shall provide the Dynegy Notes and
Dynegy Warrants, each on the terms set forth above.

 

A-12

--------------------------------------------------------------------------------


 

Chapter 11 Case:

 

Genco will use cash on hand to provide the Cash Consideration and the RSA Fee
and fund the administration of the Chapter 11 Case.  In addition to Dynegy’s
obligations in respect of the Genco Working Capital Facility (as defined
herein), if the cash available at Genco on the Effective Date is insufficient to
pay the full amount of the Cash Consideration and RSA Fee to be paid on the
Effective Date, Dynegy agrees that it will pay or otherwise provide to Genco the
funds necessary to pay the difference between the cash available at Genco on the
Effective Date and the amount of Cash Consideration and RSA Fee to be paid on
the Effective Date.

 

 

 

Post-Reorganization Financing:

 

If necessary to establish feasibility of the Plan, Dynegy agrees to make
available to Genco on the Effective Date an intercompany revolving working
capital facility (the “Genco Working Capital Facility”) that will provide for
maximum aggregate borrowings by Genco in an amount sufficient to establish
feasibility of the Plan, as reasonably agreed by Dynegy, Genco and the Majority
Consenting Noteholders; provided, that (a) it shall be a condition to closing
the Genco Working Capital Facility that the Bankruptcy Court shall not have
required Genco to establish a reserve or reserves for disputed claims in an
aggregate amount in excess of $10 million, and (b) the Genco Working Capital
Facility shall provide that (i) it shall be an event of default thereunder, or
Dynegy’s commitment to fund proceeds thereunder shall terminate, if a final
judgment or order or binding arbitration award in an aggregate amount exceeding
$10 million is entered against Genco, and (ii) proceeds of the Genco Working
Capital Facility may not be used to satisfy any judgment or order or binding
arbitration award in an aggregate amount exceeding $10 million.  To the extent
not otherwise prohibited by Genco’s existing material agreements, Genco’s
obligations under the Genco Working Capital Facility shall be secured by a first
lien on substantially all of the assets of Genco, subject only to certain
existing and customary permitted liens.  The Genco Working Capital Facility
shall otherwise be in form and substance acceptable to Dynegy.

 

Proceeds of the Genco Working Capital Facility may be used to satisfy Genco’s
working capital needs.  In addition, if the Bankruptcy Court requires Genco to
establish a reserve or reserves with respect to disputed claims, proceeds of the
Genco Working Capital Facility also may be used to fund such a reserve or
reserves in an aggregate amount not to exceed $10 million, which shall not be
additive to the restriction on use of proceeds described in the preceding
paragraph.

 

 

 

Treatment of Claims and Interests

 

 

 

Genco Notes Claims:

 

On the Effective Date, each Noteholder shall receive, in full and final
satisfaction of its Allowed Genco Notes Claims, its Pro Rata share of the Plan
Consideration.

 

Dynegy will issue the Dynegy Notes in minimum denominations of $2,000 USD and
integral multiples of $1,000 in excess thereof.  The principal amount of Dynegy
Notes to be issued to any participating holder will be rounded down to the
nearest $1,000 (but to not less than $2,000).  No payment or distribution will
be made with respect to any fractional portion of Dynegy Notes or Dynegy

 

A-13

--------------------------------------------------------------------------------


 

 

 

Warrants not received as a result of such rounding.

 

 

 

Administrative, Priority Tax, and Other Priority Claims:

 

On or as soon as practicable after the Effective Date, each holder of an
Administrative Expense Claim, Priority Tax Claim or Priority Non-Tax Claim shall
be paid in full in cash or otherwise receive treatment consistent with the
provisions of Section 1129(a)(9) of the Bankruptcy Code.

 

For the avoidance of doubt, on or as soon as practicable after the Effective
Date, the RSA Fee shall be payable as an Administrative Expense Claim solely for
purposes of the Plan.

 

 

 

Other Secured Claims:

 

Each Allowed Secured Claim shall be Unimpaired under the Plan, and the holders
of such claims shall receive, on the Effective Date, either (a) payment in full
in cash, (b) reinstatement pursuant to Section 1124 of the Bankruptcy Code or
(c) such other recovery necessary to satisfy Section 1129 of the Bankruptcy
Code. 

 

 

 

General Unsecured Claims:

 

Each Allowed General Unsecured Claim shall be Unimpaired under the Plan, and the
holders of such Claims shall receive, in full and final satisfaction of such
Allowed General Unsecured Claim, payment in full in cash in the ordinary course
of business, as and when due and payable. 

 

 

 

Intercompany Claims:

 

All Intercompany Claims will be paid, adjusted, reinstated or discharged to the
extent reasonably determined to be appropriate by Dynegy, Genco and the holders
of such Intercompany Claims.

 

 

 

Existing Equity Interests:

 

Each Allowed Equity Interest shall be Unimpaired under the Plan, and on the
Effective Date, such Allowed Equity Interests shall be reinstated.

 

 

 

Professional Fees Paid Under the Plan

 

 

 

Professional Fees:

 

Genco will pay fees and expenses of WF&G and HL upon consummation of the Plan in
accordance with the terms of their respective engagement letter agreements with
Genco.

 

 

 

Releases Provided Under the Plan

 

 

 

Releases:

 

The Plan will provide for releases (including from the holders of Claims and
from the Debtor) substantially in the form of the following:

 

 

 

 

 

Releases by the Debtor.  On and after the Effective Date, for good and valuable
consideration, each Released Party is and is deemed released and discharged by
the Debtor, the Reorganized Debtor, its Estate, and any successor to any of the
foregoing, from any and all Claims and Causes of Action, whether known or
unknown, including any derivative claims that could be asserted on behalf of the
Debtor, that the Debtor, the Reorganized Debtor, or its Estate would have been
legally entitled to assert in its own right (whether individually or
collectively) or on behalf of the holder of any Claim or interest, based on or
relating to, or in any manner arising from, in whole or in part, the Debtor

 

A-14

--------------------------------------------------------------------------------


 

 

 

(including the management, ownership or operation thereof), the Debtor’s
restructuring efforts, intercompany transactions involving the Debtor or its
subsidiaries, transactions involving the Debtor or its subsidiaries pursuant
and/or related to the Shared Services Agreement, the Power Purchase Agreement,
or the Tax Sharing Agreement, the Indenture any preference or avoidance claim
relating to transfers made or obligations incurred by the Debtor or its
subsidiaries pursuant to sections 544, 547, 548, and 549 of the Bankruptcy Code,
the formulation, preparation, dissemination, or negotiation of the Restructuring
Support Agreement or the Genco Working Capital Facility, or any contract,
instrument, release, or other agreement or document created or entered into in
connection with the Restructuring Support Agreement, the Exchange Offers, the
Consent Solicitations, the Plan, the Chapter 11 Case, the filing of the Chapter
11 Case, the pursuit of Confirmation, the pursuit of Consummation, the
administration and implementation of the Plan, including the issuance or
distribution of Securities pursuant to the Plan, or the distribution of property
under the Plan or any other related agreement, or upon any other act or
omission, transaction, agreement, event, or other occurrence taking place on or
before the Effective Date related or relating to the foregoing; provided,
however, that notwithstanding anything to the contrary in the foregoing, the
releases set forth above do not release (a) any post-Effective Date obligations
of any party or entity under the Plan or any document, instrument, or agreement
(including those set forth in the Plan Supplement) executed to implement the
Plan or (b) any Claim or Cause of Action the Debtor, the Reorganized Debtor or
the Estate has or may have against its subsidiaries, including, but not limited
to, with respect to the EEI Promissory Note.

 

 

 

 

 

Releases by Holders of Claims and Interests.  To the fullest extent permitted by
applicable law, on and after the Effective Date, for good and valuable
consideration, each holder of a Claim against the Debtor is deemed to have
released and discharged each of the Released Parties from any and all Claims and
Causes of Action, whether known or unknown, including any derivative claims that
could be asserted on behalf of the Debtor, that the Debtor, the Reorganized
Debtor, or its Estate would have been legally entitled to assert in its own
right (whether individually or collectively) or on behalf of the holder of any
Claim or interest, based on or relating to, or in any manner arising from, in
whole or in part, the Debtor (including the management, ownership or operation
thereof), the Debtor’s restructuring efforts, intercompany transactions
involving the Debtor or its subsidiaries, transactions involving the Debtor or
its subsidiaries pursuant and/or related to the Shared Services Agreement, the
Power Purchase Agreement, or the Tax Sharing Agreement, the Indenture, any
preference or avoidance claim relating to transfers made or obligations incurred
by the Debtor or its subsidiaries pursuant to sections 544, 547, 548, and 549 of
the Bankruptcy Code or applicable state law, the formulation, preparation,
dissemination, or negotiation of the Restructuring Support Agreement or the
Genco Working Capital Facility, or any contract, instrument, release, or other
agreement or document created or entered into in connection with the
Restructuring Support Agreement, the Exchange Offers, the Consent Solicitations,
the Plan, the Chapter 11 Case, the filing of the Chapter 11 Case, the pursuit of
Confirmation, the pursuit of Consummation, the administration and implementation
of the Plan, including the issuance or distribution of

 

A-15

--------------------------------------------------------------------------------


 

 

 

Securities pursuant to the Plan, or the distribution of property under the Plan
or any other related agreement, or upon any other act or omission, transaction,
agreement, event, or other occurrence taking place on or before the Effective
Date related or relating to the foregoing; provided, however, that
notwithstanding anything to the contrary in the foregoing, the releases set
forth above do not release: (a) any post-Effective Date obligations of any party
or entity under the Plan or any document, instrument, or agreement (including
those set forth in the Plan Supplement) executed to implement the Plan; (b) any
Claim or Cause of Action against a Released Party (other than the Debtor and its
subsidiaries) based on or relating to, or in any manner arising from, securities
existing on or before the consummation of the Exchange Offers that were issued
by a Released Party (other than the Debtor and its subsidiaries) or debt
incurred by a Released Party (other than the Debtor and its subsidiaries); and
(c) any Claims and Causes of Action, including, but not limited to, any
Intercompany Claim, if applicable, against the Debtor asserted by Dynegy or its
affiliates (other than direct and indirect, and wholly and majority owned
subsidiaries of the Debtor), including, but not limited to, Claims and Causes of
Action in connection with or arising out of the Shared Services Agreement, the
Tax Sharing Agreement, and the Power Purchase Agreement (such claims and Causes
of Action in this subpart (c), the “Unreleased Dynegy Claims”).

 

 

 

Exculpation:

 

The Plan will contain an exculpation provision substantially in the form of the
following:

 

 

 

 

 

Exculpation.  No Exculpated Party shall have or incur, and each Exculpated Party
is hereby released and exculpated from any Claim, obligation, Cause of Action or
liability for any Claim in connection with or arising out of the formulation,
preparation, dissemination, or negotiation of the Restructuring Support
Agreement or the Genco Working Capital Facility, or any contract, instrument,
release, or other agreement or document created or entered into in connection
with the Restructuring Support Agreement, the Exchange Offers, the Consent
Solicitations, the Plan, the Chapter 11 Case, the filing of the Chapter 11 Case,
the pursuit of Confirmation, the pursuit of Consummation, the administration and
implementation of the Plan, including the issuance or distribution of Securities
pursuant to the Plan, or the distribution of property under the Plan or any
other related agreement, or upon any other act or omission, transaction,
agreement, event, or other occurrence taking place on or before the Effective
Date related or relating to the foregoing, except for willful misconduct or
gross negligence, but in all respects such entities shall be entitled to
reasonably rely upon the advice of counsel with respect to their duties and
responsibilities with respect to the foregoing; provided, however, that the
foregoing exculpation shall not apply to the Unreleased Dynegy Claims.  The
Debtor, the Reorganized Debtor, Dynegy and the Consenting Noteholders (and each
of their respective affiliates, agents, directors, officers, employees,
advisors, and attorneys) have participated in compliance with the applicable
provisions of the Bankruptcy Code with regard to the solicitation and
distribution of the Securities pursuant to the Plan, and, therefore, are not,
and on account of such distributions shall not be, liable at any time for the
violation of any applicable law, rule, or regulation governing the solicitation
of acceptances or rejections of the Plan or such distributions made pursuant to
the Plan,

 

A-16

--------------------------------------------------------------------------------


 

 

 

including the issuance of securities thereunder.

 

 

 

Discharge of Debtor:

 

The Plan will contain a discharge provision substantially in the form of the
following:

 

 

 

 

 

On and after the Effective Date:  (a) the rights afforded in the Plan and the
treatment of all Claims and interests shall be in exchange for and in complete
satisfaction, discharge, and release of all Claims and interests of any nature
whatsoever, including any interest accrued on such Claims from and after the
Petition Date, against the Debtor or any of its assets, property, or estate;
(b) the Plan shall bind all holders of Claims and interests, notwithstanding
whether any such holders failed to vote to accept or reject the Plan or voted to
reject the Plan; (c) all Claims and interests shall be satisfied, discharged,
and released, and the Debtor’s liability with respect thereto shall be
extinguished completely, including any liability of the kind specified under
Section 502(g) of the Bankruptcy Code; and (d) all entities shall be precluded
from asserting against the Debtor, the Reorganized Debtor, the Estate, their
successors and assigns, and their assets and properties any other Claims or
interests based upon any documents, instruments, or any act or omission,
transaction, or other activity of any kind or nature that occurred prior to the
Effective Date, provided, however, that the foregoing discharge shall not apply
to the Unreleased Dynegy Claims.

 

 

 

Injunction:

 

The Plan will contain standard injunction provisions with language substantially
to the effect of the following:  From and after the Effective Date, all entities
are permanently enjoined from commencing or continuing in any manner, any suit,
action, or other proceeding, on account of or respecting any Claim or Cause of
Action released or discharged pursuant to the Plan or the Confirmation Order;
provided, however, that the foregoing injunction shall not apply to the
Unreleased Dynegy Claims.

 

 

 

General Plan Provisions

 

 

 

Executory Contracts and Unexpired Leases:

 

The Debtor reserves the right to reject certain executory contracts and
unexpired leases. All executory contracts and unexpired leases not expressly
rejected shall be deemed assumed pursuant to the Plan.  The Plan shall
constitute a motion to assume executory contracts and unexpired leases, which
shall be set forth in a schedule included in the Plan Supplement, or as
otherwise designated as being assumed pursuant to the Plan, including the
Restructuring Support Agreement and, to the extent not previously assumed, the
letter agreement with HL, dated June 1, 2016, and the letter agreement with
WF&G, dated May 6, 2016.

 

The Debtor will not reject its letter agreements with WF&G or HL.

 

 

 

Charter; Bylaws:

 

The charter, bylaws, limited liability company agreement and other
organizational documents of the Reorganized Debtor shall be amended or amended
and restated in a manner consistent with Section 1123(a)(6) of the Bankruptcy
Code, if applicable.

 

 

 

Cancellation of Notes, Instruments,

 

On the Effective Date, all notes, instruments, and certificates evidencing debt
or obligations in respect of the Genco Notes shall be cancelled and obligations
of

 

A-17

--------------------------------------------------------------------------------


 

Certificates and other Documents:

 

Genco (and the Released Parties) thereunder shall be discharged.

 

 

 

Vesting of Assets:

 

On the Effective Date, and if applicable, pursuant to Sections 1141(b) and
(c) of the Bankruptcy Code, all operating assets of Genco’s Estate shall vest in
the Reorganized Debtor free and clear of all Claims, liens, encumbrances,
charges and other interests, except as otherwise provided in the Plan.

 

 

 

Compromise and Settlement:

 

The Plan shall contain customary provisions for the compromise and settlement of
Claims stating that, notwithstanding anything in the Plan to the contrary, the
allowance, classification and treatment of allowed Claims and equity interests
and their respective distributions take into account and conform to the relative
priority and rights of such Claims and interests in connection with any
contractual, legal and equitable subordination rights relating thereto, whether
arising under general principles of equitable subordination, Section 510 of the
Bankruptcy Code or otherwise.

 

 

 

Compensation and Benefit Plans:

 

All material employee compensation and benefit plans of the Debtor in effect as
of the Petition Date shall be deemed to be assumed under the Plan.

 

 

 

Survival of Indemnification Obligations and D&O Insurance:

 

Any obligations of the Debtor pursuant to its corporate charters, bylaws,
limited liability company agreements or other organizational documents to
indemnify current and former officers, directors, agents, and/or employees with
respect to all present and future actions, suits, and proceedings against the
Debtor or such directors, officers, agents, and/or employees, based upon any act
or omission for or on behalf of the Debtor shall not be discharged or impaired
by confirmation of the Plan.  All such obligations shall be deemed and treated
as executory contracts to be assumed by the Debtor under the Plan and shall
continue as obligations of the Reorganized Debtor.  In addition, after the
Effective Date, the Reorganized Debtor shall not terminate or otherwise reduce
the coverage under any directors’ and officers’ insurance policies (including
any “tail policy”) in effect as of the Petition Date, and all members, managers,
directors and officers of the Debtor who served in such capacity at any time
prior to the Effective Date shall be entitled to the full benefits of any such
policy for the full term of such policy regardless of whether such members,
managers, directors, and/or officers remain in such positions after the
Effective Date.

 

 

 

Conditions:

 

The conditions to effectiveness of the Plan may be waived in writing by Dynegy,
Genco, and, as applicable, the Majority Consenting Noteholders.  The Plan shall
be subject to usual and customary conditions to confirmation and effectiveness
(as applicable), as well as such other conditions that are reasonably
satisfactory to Dynegy, Genco, and, as applicable, the Majority Consenting
Noteholders, including the following:

 

 

 

Conditions to Confirmation:

 

The Bankruptcy Court shall:

 

a.              have entered the Confirmation Order in form and substance
reasonably acceptable to Dynegy, Genco, and the Majority Consenting Noteholders;

 

b.              decree that the provisions of the Confirmation Order and the

 

A-18

--------------------------------------------------------------------------------


 

 

 

Plan are non-severable and mutually dependent;

 

c.               authorize Dynegy and Genco, as applicable, to distribute the
Plan Consideration;

 

d.              authorize Dynegy and Genco, as applicable, to enter into
agreements necessary to effectuate Consummation of the Plan; and

 

e.               authorize the implementation of the Plan in accordance with its
terms.

 

 

 

Conditions to Consummation of the Plan:

 

The following conditions shall have been satisfied or waived as a condition to
the Effective Date of the Plan:

 

a.              The Confirmation Order shall have been entered in form and
substance reasonably acceptable to Dynegy, Genco, and the Majority Consenting
Noteholders, and such Confirmation Order shall not have been stayed or modified
or subject to an appeal;

 

b.              The final version of the Plan Supplement and all of the
schedules, documents and exhibits contained therein shall have been filed in
form and substance reasonably acceptable to Dynegy, Genco, and the Majority
Consenting Noteholders;

 

c.               The Genco Working Capital Facility, if required, shall have
become effective and all conditions to the effectiveness thereof shall have been
satisfied or waived;

 

d.              The Bankruptcy Court shall not have required Genco to establish
a reserve or reserves for disputed claims in an aggregate amount in excess of
$10 million, which condition may be waived only by Dynegy, in its sole
discretion;

 

e.               All actions, documents, certificates and agreements necessary
to implement the Plan, including documents contained in the Plan Supplement,
shall have been effected or executed and delivered, as the case may be, to the
required parties and, to the extent required; and

 

f.                All authorizations, consents, regulatory approvals, rulings or
documents that are necessary to implement and effectuate the Plan shall have
been received, waived or otherwise resolved.

 

 

 

Tax Structure:

 

Notwithstanding anything herein to the contrary, the Restructuring contemplated
by this Term Sheet, including Dynegy’s provision of Plan Consideration, shall be
structured so as to obtain the most beneficial structure for Dynegy, the Debtor
and their equity holders post-Effective Date.

 

A-19

--------------------------------------------------------------------------------


 

Retention of Jurisdiction:

 

The Plan shall provide for a broad retention of jurisdiction by the Bankruptcy
Court including for (a) resolution of Claims, (b) allowance of compensation and
expenses for pre-Effective Date services, (c) resolution of motions, adversary
proceedings or other contested matters, (d) entering such orders as necessary to
implement or consummate the Plan and any related documents or agreements and
(e) other purposes.

 

 

 

Resolution of Disputed Claims:

 

The Plan shall provide customary procedures for the resolution of disputed
Claims, including the ability to establish a Claims bar date pursuant to an
order of the Bankruptcy Court.  Once resolved, the claimants shall receive
distributions, if any, in accordance with the provisions of the Plan and the
classification of their Allowed Claim.  No reserve shall be required with
respect to disputed Claims unless otherwise agreed by Dynegy or ordered by the
Bankruptcy Court.

 

A-20

--------------------------------------------------------------------------------


 

ANNEX 1

 

DEFINED TERMS

 

Defined Terms

 

Party/Term

 

Description

 

 

 

“2018 Notes”

 

The meaning ascribed to such term in the “Transaction Overview” section of the
Term Sheet.

 

 

 

“2020 Notes”

 

The meaning ascribed to such term in the “Transaction Overview” section of the
Term Sheet.

 

 

 

“2032 Notes”

 

The meaning ascribed to such term in the “Transaction Overview” section of the
Term Sheet.

 

 

 

“2018 Notes Interest Payment”

 

The meaning ascribed to such term in the “Transaction Overview” section of the
Term Sheet.

 

 

 

“2024 VWAY”

 

The meaning ascribed to such term in the “Summary of the Dynegy Notes” section
of the Term Sheet.

 

 

 

“2032 Notes Interest Payment”

 

The meaning ascribed to such term in the “Transaction Overview” section of the
Term Sheet.

 

 

 

“Additional Requisite Consents”)

 

The meaning ascribed to such term in the “Summary of the Terms of the Exchange
Offers” section of the Term Sheet.

 

 

 

“Administrative Expense Claim”

 

A Claim for costs and expenses of administration during the Chapter 11 Case
pursuant to Sections 328, 330, 363, 364(c)(1), 365, 503(b) or 507(a)(2) of the
Bankruptcy Code, including, (a) the actual and necessary costs and expenses
incurred after the Petition Date and through the Effective Date of preserving
the Estates and operating the businesses of the Debtor (such as wages, salaries
or commissions for services, and payments for goods and other services and
leased premises); (b) Fee Claims; (c) the Restructuring Expenses; and (d) all
fees and charges assessed against the Estates pursuant to Sections 1911 through
1930 of chapter 123 of the title 28 of the United States Code, 28 U.S.C.
§§1-1401 (i.e., the “Judicial Code”).

 

 

 

“Ad Hoc Group”

 

The ad hoc group of Noteholders represented by Willkie Farr & Gallagher LLP, the
members of which are signatories to the Restructuring Support Agreement.

 

 

 

“Additional Proposed Amendments”

 

The meaning ascribed to such term in the “Summary of the Terms of the Exchange
Offers” section of the Term Sheet.

 

 

 

“Allowed”

 

With reference to any Claim or interest, (a) any Claim or interest arising on or
before the Effective Date (i) as to which no objection to allowance has been
interposed within the time period set forth in the Plan, or (ii) as to which any
objection has been determined by a final order of the Bankruptcy Court to the
extent such objection is determined in favor of the respective holder, (b) any
Claim or interest as to which the liability of the Debtor and the amount thereof
are determined by a final order of a court of competent jurisdiction other than
the Bankruptcy Court, or (c) any Claim or interest expressly allowed under the
Plan; provided, however, that notwithstanding the foregoing, the Reorganized
Debtor shall retain all claims and defenses with respect to Allowed Claims that
are reinstated or otherwise Unimpaired pursuant to the Plan.

 

--------------------------------------------------------------------------------


 

Defined Terms

 

“Ameren”

 

The meaning ascribed to such term in the “Transaction Overview” section of the
Term Sheet.

 

 

 

“Bankruptcy Code”

 

Title 11 of the United States Code, 11 U.S.C. §§ 101, et seq., as amended.

 

 

 

“Bankruptcy Rules”

 

The Federal Rules of Bankruptcy Procedure promulgated under Section 2075 of the
Judicial Code and the general, local and chambers rules of the Bankruptcy Court.

 

 

 

“Bankruptcy Court”

 

The United States Bankruptcy Court for the Southern District of Texas, Houston
Division.

 

 

 

“Base Proposed Amendments”

 

The meaning ascribed to such term in the “Summary of the Terms of the Exchange
Offers” section of the Term Sheet.

 

 

 

“Base Requisite Consents”

 

The meaning ascribed to such term in the “Summary of the Terms of the Exchange
Offers” section of the Term Sheet.

 

 

 

“Business Day”

 

Any day, other than a Saturday, Sunday, or “legal holiday” (as defined in
Bankruptcy Rule 9006(a)).

 

 

 

“Cash”

 

The legal tender of the United States of America or equivalent thereof.

 

 

 

“Cash Consideration”

 

The meaning ascribed to such term in the “Transaction Overview” section of the
Term Sheet.

 

 

 

“Cause of Action”

 

Any action, claim, cause of action, controversy, demand, right, debt, lien,
indemnity, guaranty, suit, obligation, liability, damage, judgment, remedy,
account, defense, offset, power, privilege, license and franchise of any kind or
character whatsoever, known, unknown, contingent or non-contingent, matured or
unmatured, suspected or unsuspected, liquidated or unliquidated, disputed or
undisputed, secured or unsecured, assertable directly or derivatively, whether
arising before, on, or after the Petition Date, in contract or in tort, in law
or in equity, or pursuant to any other theory of law. Cause of Action also
includes: (a) any right of setoff, counterclaim or recoupment and any claim for
breach of contract or for breach of duties imposed by law or in equity; (b) the
right to object to Claims or interests; (c) any claim pursuant to Sections 362
or chapter 5 of the Bankruptcy Code; (d) any claim or defense including fraud,
mistake, duress and usury and any other defenses set forth in Section 558 of the
Bankruptcy Code; and (e) any state law fraudulent transfer claim.

 

 

 

“Chapter 11 Case”

 

The Debtor’s voluntary chapter 11 case to be filed in the Bankruptcy Court
promptly following a determination by Dynegy, in consultation with Genco, that
the Minimum Participation Condition has not been achieved and approval of such
filing by the Genco board of directors, including the Special Director and
Independent Director on such board.

 

 

 

“Claim”

 

A “claim,” as defined in Section 101(5) of the Bankruptcy Code.

 

 

 

“Confirmation Order”

 

The order of the Bankruptcy Court confirming the Plan in the Chapter 11 Case.

 

 

 

“Consent Solicitations”

 

The meaning ascribed to such term in the “Summary of Terms of the Exchange
Offers” section of the Term Sheet.

 

 

 

“Consenting Noteholders”

 

The beneficial holders, or investment advisors or managers for the account of
beneficial holders that are, or become, party to the Restructuring Support
Agreement.

 

2

--------------------------------------------------------------------------------


 

Defined Terms

 

“Consummation”

 

The occurrence of the Effective Date.

 

 

 

“Credit Agreement”

 

That certain Credit Agreement, dated as of April 23, 2013, among Dynegy, various
lenders party thereto and Credit Suisse AG, Cayman Islands Branch, as
administrative agent, as amended, restated, modified, renewed, refunded,
replaced or refinanced in whole or in part from time to time.

 

 

 

“Debtor”

 

The meaning ascribed to such term in the “Transaction Overview” section of the
Term Sheet.

 

 

 

“Dynegy”

 

The meaning ascribed to such term in the preamble of the Term Sheet.

 

 

 

“Dynegy 2023 Notes”

 

The meaning ascribed to such term in the “Summary of the Dynegy Notes” section
of the Term Sheet.

 

 

 

“Dynegy Common Stock”

 

The common equity of Dynegy Inc. (NYSE: DYN).

 

 

 

“Dynegy Notes”

 

The meaning ascribed to such term in the “Transaction Overview” section of the
Term Sheet.

 

 

 

“Dynegy Warrants”

 

The meaning ascribed to such term in the “Transaction Overview” section of the
Term Sheet.

 

 

 

“Early Consenting Noteholder”

 

The meaning ascribed to such term in the “Transaction Overview” section of the
Term Sheet.

 

 

 

“EEI”

 

Electric Energy, Inc., an Illinois corporation and direct subsidiary of Genco.

 

 

 

“EEI Promissory Note”

 

That certain $150 million Promissory Note, dated September 30, 2010 made to
Ameren Energy Generating Company (as predecessor to Genco) from EEI.

 

 

 

“Effective Date”

 

The date that (a) the Exchange Offers are consummated or (b) if the Chapter 11
Case is filed, the date on which all conditions to the effectiveness of the Plan
have been satisfied or waived in accordance with its terms.

 

 

 

“Estate”

 

The bankruptcy estate of the Debtor created under section 541 of the Bankruptcy
Code.

 

 

 

“Exchange Offers”

 

The meaning ascribed to such term in the preamble of the Term Sheet.

 

 

 

“Exculpated Parties”

 

Collectively: (a) Genco; (b) the Noteholders; (c) Dynegy; and (d) with respect
to each of the foregoing entities in clauses (a) through (c), such entities’
predecessors, successors and assigns, subsidiaries, affiliates, managed accounts
or funds, current and former officers, directors, principals, shareholders,
members, partners, employees, agents, advisory board members, financial
advisors, attorneys, accountants, investment bankers, consultants,
representatives, management companies, fund advisors and other professionals,
and such persons’ respective heirs, executors, estates, servants and nominees,
in each case in their capacity as such.

 

 

 

“Expiration Date”

 

The meaning ascribed to such term in the “Summary of Terms of the Exchange
Offers”

 

3

--------------------------------------------------------------------------------


 

Defined Terms

 

 

 

section of the Term Sheet.

 

 

 

“Fee Claim”

 

A Claim for professional services rendered or costs incurred on or after the
Petition Date and on or prior to the Effective Date by professional persons
retained by the Debtor or any statutory committee appointed in the Chapter 11
Case pursuant to Sections 327, 328, 329, 330, 331, 503(b), or 1103 of the
Bankruptcy Code in the Chapter 11 Case.

 

 

 

“Fourth Supplemental Indenture”

 

The meaning ascribed to such term in the “Transaction Overview” section of the
Term Sheet.

 

 

 

“Genco”

 

The meaning ascribed to such term in the “Transaction Overview” section of the
Term Sheet.

 

 

 

“Genco Notes”

 

The meaning ascribed to such term in the “Transaction Overview” section of the
Term Sheet.

 

 

 

“Genco Notes Claim”

 

Any Claim derived from or based upon the Indenture or the Genco Notes.

 

 

 

“Genco Notes Interest Payments”

 

The meaning ascribed to such term in the “Transaction Overview” section of the
Term Sheet.

 

 

 

“Genco Working Capital Facility”

 

The meaning ascribed to such term in the “Summary of Terms of Plan” section of
the Term Sheet.

 

 

 

“HL”

 

The meaning ascribed to such term in the “Transaction Overview” section of the
Term Sheet.

 

 

 

“IPM”

 

Illinois Power Marketing Company, an Illinois corporation and indirect,
wholly-owned subsidiary of Dynegy.

 

 

 

“Indenture”

 

The meaning ascribed to such term in the “Transaction Overview” section of the
Term Sheet.

 

 

 

“Majority Consenting Noteholders”

 

As of the date of determination, at least two unaffiliated Consenting
Noteholders, who together hold, in the aggregate, at least 50.1% of the
outstanding aggregate principal amount of the Genco Notes as of such date.

 

 

 

“Measurement Period”

 

The meaning ascribed to such term in the “Summary of the Dynegy Notes” section
of the Term Sheet.

 

 

 

“Minimum Participation Condition”

 

The meaning ascribed to such term in the “Summary of Terms of the Exchange
Offers” section of the Term Sheet.

 

 

 

“Noteholders”

 

The meaning ascribed to such term in the “Transaction Overview” section of the
Term Sheet.

 

 

 

“Other Secured Claim”

 

A Claim secured by a lien on any assets of the Debtor, which lien is valid,
perfected, and enforceable under applicable law and is not subject to avoidance
under the Bankruptcy Code or applicable non-bankruptcy law, and which is duly
established in the Chapter 11 Case, but only to the extent of the value of the
holder’s interest in the collateral that secures payment of the Claim; (b) a
Claim against the Debtor that is subject to a valid

 

4

--------------------------------------------------------------------------------


 

Defined Terms

 

 

 

right of recoupment or setoff under section 553 of the Bankruptcy Code, but only
to the extent of the Allowed amount subject to recoupment or setoff as provided
in section 506(a) of the Bankruptcy Code; and (c) a Claim deemed or treated
under the Plan as a Secured Claim.

 

 

 

“Permitted Transferee”

 

The meaning ascribed to such term in Section 6(a) of the Restructuring Support
Agreement.

 

 

 

“Petition Date”

 

The date of commencement of the Chapter 11 Case.

 

 

 

“Plan”

 

The prepackaged plan of reorganization for the Debtor contemplated by this Term
Sheet, as such plan may be amended, supplemented, or otherwise modified from
time to time, and the exhibits and schedules thereto.

 

 

 

“Plan Supplement”

 

The compilation of documents and forms of documents, schedules and exhibits to
the Plan, in form reasonably satisfactory to Dynegy, Genco, and, as applicable,
the Majority Consenting Noteholders.

 

 

 

“Power Purchase Agreement”

 

That certain Amended and Restated Power Supply Agreement, dated March 28, 2008
by and between Ameren Energy Marketing Company (as predecessor to IPM) and
Ameren (as predecessor to Genco) (as amended on January 1, 2010).

 

 

 

“Priority Non-Tax Claim”

 

Any Claim other than an Administrative Expense Claim or a Priority Tax Claim
that is entitled to priority in payment as specified in Section 507(a) of the
Bankruptcy Code.

 

 

 

“Priority Tax Claim”

 

Any secured or unsecured Claim of a governmental unit of the kind entitled to
priority in payment as specified in Sections 502(i) and 507(a)(8) of the
Bankruptcy Code.

 

 

 

“Pro Rata”

 

The proportion that a Genco Notes Claim bears to the aggregate amount of all
Genco Notes Claims.

 

 

 

“Proposed Amendments”

 

The meaning ascribed to such term in the “Summary of the Terms of the Exchange
Offers” section of the Term Sheet.

 

 

 

“Qualified Permitted Transferee”

 

The meaning ascribed to such term in the “Transaction Overview” section of the
Term Sheet.

 

 

 

“Registrable Securities”

 

The meaning ascribed to such term in the “Summary of the Dynegy Warrants”
section of the Term Sheet.

 

 

 

“Released Parties”

 

Collectively: (a) Genco; (b) the Noteholders; (c) Dynegy; and (d) with respect
to each of the foregoing entities in clauses (a) through (c), such entities’
predecessors, successors and assigns, subsidiaries, affiliates, managed accounts
or funds, current and former officers, directors, principals, shareholders,
members, partners, employees, agents, advisory board members, financial
advisors, attorneys, accountants, investment bankers, consultants,
representatives, management companies, fund advisors and other professionals,
and such persons’ respective heirs, executors, estates, servants and nominees,
in each case in their capacity as such.

 

 

 

“Reorganized Debtor”

 

The Debtor as reorganized under the Plan, if applicable.

 

5

--------------------------------------------------------------------------------


 

Defined Terms

 

“Requisite Consents”

 

The meaning ascribed to such term in the “Summary of the Terms of the Exchange
Offers” section of the Term Sheet.

 

 

 

“Restructuring”

 

The meaning ascribed to such term in the preamble of the Term Sheet.

 

 

 

“Restructuring Support Agreement”

 

That certain Restructuring Support Agreement executed by and among Dynegy, Genco
and the Consenting Noteholders, to which this Term Sheet is attached.

 

 

 

“RSA Fee”

 

The meaning ascribed to such term in the “Transaction Overview” section of the
Term Sheet.

 

 

 

“Security”

 

A security as defined in Section 2(a)(1) of the Securities Act.

 

 

 

“Securities Act”

 

The Securities Act of 1933, 15 U.S.C. §§ 77a-77aa, together with the rules and
regulations promulgated thereunder, as defined in the “Transaction Overview”
section of the Term Sheet.

 

 

 

“Seventh Supplemental Indenture”

 

The meaning ascribed to such term in the “Transaction Overview” section of the
Term Sheet.

 

 

 

“Shared Services Agreement”

 

That certain Shared Services Agreement, dated December 2, 2013, between Dynegy,
certain Dynegy subsidiaries and Genco (as amended by that certain First
Amendment to Services Agreement, dated January 20, 2014, that certain Second
Amendment to Services Agreement, dated August 31, 2014, and that certain Third
Amendment to Services Agreement, dated December 30, 2015).

 

 

 

“Sixth Supplemental Indenture”

 

The meaning ascribed to such term in the “Transaction Overview” section of the
Term Sheet.

 

 

 

“Supplemental Indenture”

 

The meaning ascribed to such term in the “Summary of the Terms of the Exchange
Offers” section of the Term Sheet.

 

 

 

“Tax Sharing Agreement”

 

That certain Tax Sharing Agreement, dated December 2, 2013, by and among Dynegy,
certain of Dynegy’s subsidiaries and its affiliates, Genco and Genco’s
subsidiaries (as amended and restated on December 31, 2014).

 

 

 

“Unimpaired”

 

With respect to a class of Claims or interests, a Class of Claims or interests
that is unimpaired within the meaning of Section 1124 of the Bankruptcy Code.

 

 

 

“Unreleased Dynegy Claims”

 

The meaning ascribed to such term in the “Releases Provided Under the Plan”
section of the Term Sheet.

 

 

 

“WF&G”

 

The meaning ascribed to such term in the “Transaction Overview” section of the
Term Sheet.

 

 

 

“Withdrawal Date”

 

The meaning ascribed to such term in the “Summary of the Terms of the Exchange
Offers” section of the Term Sheet.

 

6

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF JOINDER AGREEMENT

 

This Joinder Agreement to the Restructuring Support Agreement, dated as of
October 14, 2016 (as amended, supplemented, or otherwise modified from time to
time, the “Agreement”), by and among the Parties is executed and delivered by
                                 (the “Joining Party”) as of               ,
2016.  Each capitalized term used herein but not otherwise defined shall have
the meaning set forth in the Agreement.

 

1.                                      Agreement To Be Bound.  The Joining
Party hereby agrees to be bound by (a) all of the terms of the Agreement, a copy
of which is attached to this Joinder Agreement as Annex I (as the same has been
or may be hereafter amended, restated, or otherwise modified from time to time
in accordance with the provisions thereof), and (b) the agreements and
obligations of the transferor of the Genco Notes or Genco Notes Claims to be
acquired in connection with the execution of this Joinder Agreement.  The
Joining Party shall hereafter be deemed to be a “Consenting Noteholder” under
the Agreement with respect to any and all Genco Notes, Genco Notes Claims and
other claims against Genco held by such Joining Party.

 

2.                                      Representations and Warranties.  The
Joining Party hereby makes the representations and warranties of the Consenting
Noteholders set forth in the Agreement to each other Party to the Agreement.

 

3.                                      Governing Law.  This Joinder Agreement
shall be governed by, and construed in accordance with, the internal laws of the
State of New York, without regard to any conflict of laws provisions which would
require the application of the law of any other jurisdiction.

 

*                                        
*                                         *

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Joining Party has caused this Joinder Agreement to be
executed as of the date first written above.

 

  

[JOINING PARTY]

 

 

 

 

By:

 

 

 

 

 

Name

 

 

 

 

 

Title:

 

 

 

 

Aggregate Principal Amount Owned of:

 

 

 

 

2018 Genco Notes:

 

 

 

 

 

2020 Genco Notes:

 

 

 

 

 

2032 Genco Notes:

 

 

 

 

 

 

 

 

Notice Information:

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E-mail:

 

 

 

 

Phone:

 

 

 

 

Fax:

 

 

--------------------------------------------------------------------------------